
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EXECUTION COPY

--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

AMONG

JAY D. CHAZANOFF, STEPHEN R. SIMMS, RON L. JACOBS, AND KATHLEEN GERBER

AND

BANKRUPTCY SERVICES LLC

AND

EPIQ SYSTEMS ACQUISITION, INC.

AND

EPIQ SYSTEMS, INC.

Dated as of January 31, 2003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




MEMBERSHIP INTEREST PURCHASE AGREEMENT


        THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this "Agreement"), dated as
of the 31st day of January, 2003, is made by and among EPIQ SYSTEMS, INC., a
Missouri corporation ("Parent"), EPIQ SYSTEMS ACQUISITION, INC., a New York
corporation and a wholly owned subsidiary of Parent ("Buyer"), BANKRUPTCY
SERVICES LLC, a New York limited liability company ("Company"), JAY D.
CHAZANOFF, an individual ("Chazanoff"), STEPHEN R. SIMMS, an individual
("Simms"), RON L. JACOBS, an individual ("Jacobs"), and KATHLEEN GERBER, an
individual ("Gerber") (hereinafter, Chazanoff, Simms, Jacobs and Gerber are each
individually referred to as a "Seller" and collectively referred to as
"Sellers").


RECITALS


        1.    Parent develops, markets and licenses proprietary software
solutions for workflow management and data communications infrastructure that
serve the bankruptcy trustee market and the infrastructure software market.

        2.    Sellers and Bankruptcy Services, Inc. are all of the members of
Company which provides claims agent services as an agent of the United States
Bankruptcy Court in various jurisdictions throughout the United States, notice
and legal publication services, claims tracking and reconciliation services,
balloting and solicitation services, and property disbursement services, for
debtors, debtors' counsel and other advisers, creditors, and the federal court
in Chapter 11 bankruptcy reorganizations (the "Business").

        3.    Buyer desires to acquire all of the Membership Interests (as
defined below) of Company, thereby acquiring the Business of Company, in order
to expand and enhance Parent's services to the bankruptcy industry and to other
markets itself and through its subsidiaries.

        4.    Chazanoff owns 30% of the membership interests of Company, Simms
owns 25.55% of the membership interests of Company, Jacobs owns 34.45% of the
membership interests of Company, and Gerber owns 10% of the membership interests
of Company, which collectively constitute all of the membership interests of
Company (the "Membership Interests").

        5.    Buyer desires to acquire the tangible and intangible assets and
operations, including without limitation the goodwill, of Company through the
purchase of the Membership Interests from Sellers pursuant to the terms of this
Agreement and the transfer of all of the Membership Interests to Buyer.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

1

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS


        1.1  Definitions.    In addition to terms defined elsewhere in this
Agreement, the following words and terms as used in this Agreement have the
following meanings:

        "Affiliate" means any Person (whether for-profit or nonprofit) that
"controls," or is "controlled" by, or is under common "control" with, any other
Person or one of its subsidiaries. For purposes of this definition, a Person
"controls" another Person when the first Person possesses or exercises directly,
or indirectly through one or more other Affiliates or related entities, the
power to direct the management and policies of the other Person, whether through
the ownership of voting rights, membership, the power to appoint a majority of
the members, trustees or directors, by contract, or otherwise.

        "Accounts Receivable" means, with respect to the Business, the amounts
owing to Company as of the Closing Date for goods sold or services rendered and
delivered prior to the Closing Date, whether or not Company has submitted an
invoice for such goods or services, and shall include, without limitation, all
amounts in respect of unbilled work-in-progress prior to the Closing Date.

        "Ancillary Documents" means all agreements, certificates and other
documents delivered simultaneously with the execution of this Agreement, in each
case, as more fully described in Article VI hereof. A "Sellers Ancillary
Document" is an Ancillary Document to which Sellers are, or will be, a party;
and a "Buyer Ancillary Document" is an Ancillary Document to which Buyer or
Parent is, or will be, a party.

        "Chazanoff Consulting Agreement" means the Consulting Agreement to be
entered into by and between Company and Chazanoff contemporaneously with the
execution of this Agreement, the form of which is attached as Exhibit 6.1.2(a)
hereto.

        "Consulting Agreement" means the Chazanoff Consulting Agreement or the
Simms Consulting Agreement, as applicable.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Employment Agreement" means the Jacobs Employment Agreement or the
Gerber Employment Agreement, as applicable.

        "Encumbrance" means any lien, pledge, charge, assessment, security
interest, mortgage, claim, option, easement, imperfection of title, tenancy or
other legal or equitable right of others, or other encumbrance of any character
whatsoever.

        "Gerber Employment Agreement" means the Employment Agreement to be
entered into by and between Company and Gerber contemporaneously with the
execution of this Agreement, the form of which is attached as Exhibit 6.1.1(b)
hereto.

        "Governmental Authority" means any court, administrative agency,
commission, state, municipality or other governmental authority or
instrumentality, domestic or foreign, national or international.

        "Intellectual Property" means all (i) patents, patent applications,
patent disclosures and inventions (whether or not patentable and whether or not
reduced to practice); (ii) trademarks, service marks, trade dress, trade names,
corporate names, logos, slogans, URLs, websites and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; (v) trade secrets, confidential information,
licenses to utilize catalogs, books or tapes and know-how (including, but not
limited to, ideas, business and marketing plans and related information); and
(vi) computer software (including, but not limited to, data, databases and
documentation) used in each case by Company,

2

--------------------------------------------------------------------------------


including without limitation, the intellectual property listed in Section 3.14
of the Disclosure Schedule, and any Contracts relating to Intellectual Property
rights of the Company.

        "Jacobs Employment Agreement" means the Employment Agreement to be
entered into by and between Company and Jacobs contemporaneously with the
execution of this Agreement, the form of which is attached as Exhibit 6.1.1(a)
hereto.

        "Laws" means all ordinances, statutes, rules, regulations, orders,
injunctions, writs, or decrees of any government or political subdivision or
agency thereof, or any court, or any entity established, created or controlled
by any thereof.

        "Litigation" means any claim, action, suit, proceeding, arbitration,
investigation, audit, inquiry or hearing before any court, Governmental
Authority or private arbitration tribunal.

        "Person" means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, court or government, or political subdivision or
agency thereof, or other entity, including a Governmental Authority.

        "Pre-Closing Liabilities" means the duties, liabilities or obligations
of Company, if any, arising prior to the Closing Date, and shall specifically
include, among other things, (i) any and all amounts that Company may be
required to pay to Bankruptcy Services, Inc. pursuant to the terms of
Section 4.3(b) of that certain Second Amended and Restated Operating Agreement
of Company, dated as of January 27, 2003; (ii) any liabilities for employment,
income, sales, property or other Taxes incurred or accrued by Company prior to
and on the Closing Date; (iii) any fees or expenses incurred by Company in
connection with the Transactions on or before the Closing Date whether or not
Company has received an invoice for such fees and expenses as of the Closing
Date; (iv) any liabilities for sums borrowed at any time prior to the Closing
Date from banks or other Persons including any interest thereon or expenses
related thereto arising prior to and including the Closing Date; (v) any debt,
payables or other liabilities to Related Persons; (vi) any liabilities related
to any employee benefit plan, including, without limitation, any 401(k), profit
sharing or pension plan, whether or not sponsored by Company, arising prior to
and including the Closing Date; (vii) any claims or litigation pending against
Company as of the Closing Date, (viii) any liabilities for employee compensation
(including commissions) and bonuses up to and through the Closing Date to the
extent such liabilities are not paid or otherwise satisfied pursuant to
Section 2.4.6 hereof; and (ix) any amounts owing by Company as of the Closing
Date for goods and services purchased prior to the Closing Date, whether or not
Company has received an invoice for such goods and services.

        "Related Person" means any officer, director, employee or consultant of
Company or any holder of five percent (5%) or more of any membership interest of
Company or any member of the immediate family of any such officer, director,
employee, consultant or member or any entity controlled by any such officer,
director, employee, consultant or member or a member of the immediate family of
any such officer, director, employee, consultant or member.

        "Simms Consulting Agreement" means the Consulting Agreement to be
entered into by and between Company and Simms contemporaneously with the
execution of this Agreement, the form of which is attached as Exhibit 6.1.2(b)
hereto.

        "Tax" or "Taxes" means taxes, levies or other like assessments, customs,
duties, charges or fees of any kind imposed by any Governmental Authority,
including, without limitation, income, gross receipts, excise, real or personal
property, sales, use, payroll, franchise, withholding, social security, workers'
compensation, unemployment compensation, or transfer and gains taxes, and in
each instance such term shall include any interest, penalties or additions to
tax attributable to any such Tax.

        "Tax Returns" means returns, reports, information statements, and other
documentation filed or maintained in connection with the calculation,
determination, assessment or collection of any Tax.

3

--------------------------------------------------------------------------------


        "Transactions" means the transactions contemplated by this Agreement and
the Ancillary Documents, including, without limitation, the transfer of the
Membership Interests described in Section 2.1.

        "Updated Financial Statements" means the unaudited updated (i) balance
sheet, (ii) income statement, (iii) statement of cash flow, (iv) statement of
equity and (v) notes to the foregoing financial statements of Company, for the
periods up to and ending as of December 31, 2002, delivered by Sellers to Buyer
pursuant to Section 5.2.7.7 hereof.


ARTICLE II

PURCHASE AND SALE


        2.1  Purchase, Sale and Transfer of Membership Interests.    On the
terms and subject to the conditions set forth in this Agreement, at the Closing
(as defined in Section 2.2), each Seller shall sell, assign, transfer and convey
to Buyer, free and clear of any Encumbrances (other than Encumbrances relating
to applicable federal and state securities laws), and Buyer shall purchase from
each Seller, the number of Membership Interests set forth opposite such Seller's
name on Schedule 2.1 hereto. Such sales and purchases shall be affected on the
Closing Date (as defined in Section 2.2) by each Seller delivering to Buyer
assignments of the Membership Interests owned by such Seller, which collectively
constitute all of the Membership Interests of Company, and the certificates
representing all such Membership Interests, duly endorsed in blank or
accompanied by powers or other instruments of transfer duly executed in blank,
and Buyer shall deliver to each Seller, as described in Sections 2.3 and 2.4
hereof, such Seller's allocable portion of the (i) Closing Cash Purchase Price
(as defined in and determined in accordance with Section 2.3.1), (ii) Positive
Balance (as defined in and determined in accordance with Section 2.4), if any,
and (iii) Stock Purchase Price (as defined in and determined in accordance with
Section 2.3.3.1), with all Closing Shares (as defined in Section 2.3.3.1)
delivered in connection therewith being free and clear of any Encumbrances
(other than Encumbrances relating to applicable federal and state securities
laws as set forth in Section 2.3.3.1 and Encumbrances arising pursuant to the
terms of Section 2.3.3.2 hereof).

        2.2  Time and Place of Closing.    On the terms and subject to the
conditions set forth in this Agreement, the closing of the purchases and sales
of the Membership Interests contemplated by Section 2.1 hereto (the "Closing")
shall take place contemporaneously with each party's execution and delivery of
this Agreement, at the offices of Willkie Farr & Gallagher, 787 Seventh Avenue,
New York, New York 10019, or at such other time, date, place or places as the
parties hereto shall agree in writing (the "Closing Date").

        2.3  Aggregate Purchase Price.    The aggregate purchase price (the
"Purchase Price") to be paid by Buyer to Sellers in consideration for the sale
to Buyer of the Membership Interests as contemplated hereby shall be Sixty-Six
Million Dollars ($66,000,000) and shall be comprised of (i) the Closing Cash
Purchase Price (as defined in Section 2.3.1), (ii) the Contingent Cash Purchase
Price (as defined in Section 2.3.2) and (iii) the Stock Purchase Price (as
defined in Section 2.3.3.1). The Purchase Price shall be paid by Buyer to
Sellers as follows:

        2.3.1  Closing Cash Purchase Price.    At Closing, Buyer shall pay to
Sellers, in the aggregate, Forty-Five Million Five Hundred Thousand Dollars
($45,500,000) (the "Closing Cash Purchase Price") in cash, with each Seller's
allocable portion of the Closing Cash Purchase Price (as set forth in this
Section 2.3.1) to be paid to such Seller by wire transfer of immediately
available funds to the account of each such Seller as specified on
Schedule 2.3.1. The Closing Cash Purchase Price shall be distributed among the
Sellers as follows:

        2.3.1.1  Thirteen Million Six Hundred Fifty Thousand Dollars
($13,650,000) shall be payable by Buyer to Chazanoff;

4

--------------------------------------------------------------------------------

        2.3.1.2  Eleven Million Six Hundred Twenty-Five Thousand Two Hundred
Fifty Dollars ($11,625,250) shall be payable by Buyer to Simms;

        2.3.1.3  Fifteen Million Six Hundred Seventy Four Thousand Seven Hundred
Fifty Dollars ($15,674,750) shall be payable by Buyer to Jacobs; and

        2.3.1.4  Four Million Five Hundred Fifty Thousand Dollars ($4,550,000)
shall be payable by Buyer to Gerber.

        2.3.2  Contingent Cash Purchase Price.    Subject to the terms and
conditions of this Section 2.3.2, each Seller shall receive from Buyer, and
Buyer hereby agrees to pay to each Seller, as additional consideration for the
Membership Interests (the "Contingent Cash Purchase Price"), the sums set forth
beside each Seller's name on Schedule 2.3.2 hereof.

        2.3.2.1  Full Forfeiture by all Sellers.    If, and in the event that,
either Jacobs or Gerber, or both of them, shall, prior to January 31, 2008,
(i) voluntarily terminate his or her employment with Company (other than for
Good Reason (as defined in the relevant Employment Agreement) or due to death or
Disability (as defined in the relevant Employment Agreement), it being agreed
that in the event of a termination of employment for Good Reason, death or
Disability, Buyer shall, notwithstanding such termination of employment,
continue to be obligated to make the payments to each Seller, including Jacobs
and Gerber, or, in the case of death, to the deceased Seller's beneficiaries or
estate, in the amounts and on the dates set forth on Schedule 2.3.2 hereto); or
(ii) be terminated by Company for Cause (as defined in the relevant Employment
Agreement), but excluding a termination for Cause pursuant to
Section 3(a)i.4.(ii) of the relevant Employment Agreement, in which case Buyer
shall continue to be obligated to make the Contingent Cash Purchase Price
payments to all Sellers in accordance with the terms hereof, then, subject to
Sections 2.3.2.3 and 2.3.2.4, each of the four (4) Sellers shall forfeit his and
her allocable portion of the Contingent Cash Purchase Price, in recognition of
the resulting impairment to the goodwill of the Business.

        2.3.2.2  Forfeiture by Chazanoff and/or Simms.    If, and in the event
that, either Chazanoff or Simms shall, prior to the expiration of the initial
term of such Seller's Consulting Agreement, (i) voluntarily terminate his
Consulting Agreement with Company (other than for Good Reason (as defined in the
relevant Consulting Agreement) or due to death or Disability (as defined in the
relevant Consulting Agreement), it being agreed that in the event of a
termination of a Consulting Agreement for Good Reason, death or Disability,
Buyer shall, notwithstanding such termination, continue to be obligated to make
the payments to the terminating Seller, or, in the case of death, the
terminating Seller's beneficiaries or estate, in the amounts and on the dates
set forth on Schedule 2.3.2 hereto); or (ii) be terminated by Company for Cause
(as defined in the relevant Consulting Agreement), but excluding a termination
for Cause pursuant to Section 3(a)i.4.(ii) of the relevant Consulting Agreement,
in which case Buyer shall continue to be obligated to make the Contingent Cash
Purchase Price payments to the Seller so terminated in accordance with the terms
hereof, then, subject to Sections 2.3.2.3 and 2.3.2.4, the Seller so terminating
his Consulting Agreement, or having been so terminated, shall forfeit his
allocable portion of the Contingent Cash Purchase Price, in recognition of the
resulting impairment to the goodwill of the Business, it being understood that
such a termination shall in no way affect Buyer's obligation to pay to each
other Seller his or her allocable portion of the Contingent Cash Purchase Price
in accordance with Schedule 2.3.2 hereto.

        2.3.2.3  Payment; Effective Date of Forfeiture.    Payment of the
Contingent Cash Purchase Price to each of the four (4) Sellers (or to a Seller's
estate or beneficiaries, if applicable) shall be made on the dates and in the
amounts set forth on Schedule 2.3.2, if and in the event that

5

--------------------------------------------------------------------------------




no Forfeiture Notice (as defined in Section 2.3.2.4) has been given hereunder,
on or before the due dates of such payments, and such payments shall be deemed
earned as of such date. The forfeiture by any Seller of any portion of the
Contingent Cash Purchase Price shall be effective solely with regard to payments
of portions of the Contingent Cash Purchase Price which have not been received
or earned by such Seller or Sellers as of the date of the Forfeiture Notice
hereunder. No forfeiture or repayment shall be made by any Seller with regard to
Contingent Cash Purchase Price payments received or earned prior to the date of
the Forfeiture Notice hereunder.

        2.3.2.4  Notice; Dispute Resolution.    If Company believes that any
Seller voluntarily terminated his or her employment with Company or his
Consulting Agreement (other than for Good Reason or due to death or Disability)
or if Company has purportedly terminated any Seller for Cause hereunder (each of
such terminations being referred to hereinafter as a "Forfeiture Event"),
Company shall provide to each Seller who, pursuant to the terms of Sections
2.3.2.1 and 2.3.2.2, may be affected by such Forfeiture Event (each an "Affected
Seller") written notice (the "Forfeiture Notice") within twenty (20) calendar
days of such Forfeiture Event. Each Affected Seller shall have the right, during
the twenty (20) calendar day period commencing from the date of receipt by such
Affected Seller of the Forfeiture Notice, to deliver notice to Buyer (the
"Dispute Notice") disputing the facts asserted by Company in its Forfeiture
Notice; if any Affected Seller delivers a Dispute Notice, all Affected Sellers
shall be deemed to have delivered a Dispute Notice. Failure by all Affected
Sellers receiving the Forfeiture Notice to provide a Dispute Notice to Buyer
within the time frame prescribed above shall be deemed to be an agreement by all
Affected Sellers to the full forfeiture or partial forfeiture as described in
Sections 2.3.2.1 or 2.3.2.2, respectively, which is the subject of the
Forfeiture Notice. If a Dispute Notice is timely received by Buyer and, if
within ten (10) calendar days of Buyer's receipt of such Dispute Notice, the
Affected Seller or Affected Sellers providing such Dispute Notice and Buyer
cannot resolve their dispute as to the facts and circumstances surrounding the
termination of the employment or the Consulting Agreement, as the case may be,
of the relevant Seller, the Affected Seller(s) and Buyer shall submit the
dispute for resolution to an arbitrator pursuant to Section 10.2 hereof (the
"Arbitrator"). If the Arbitrator determines that, in accordance with Sections
2.3.2.1, 2.3.2.2, 2.3.2.3 and/or this Section 2.3.2.4, as applicable, Buyer is
required, notwithstanding the termination of the employment or the Consulting
Agreement, as the case may be, of the relevant Seller, to continue to make the
payments of the Contingent Cash Purchase Price, then Buyer shall, within three
(3) calendar days of such determination, pay to each Affected Seller, by wire
transfer of immediately available funds to the account or accounts such Affected
Seller(s) shall specify to Buyer in writing the full amount of any and all
payments of the Contingent Cash Purchase Price that were scheduled to be paid to
such Affected Seller(s) pursuant to Schedule 2.3.2 during the period in which
the dispute was pending; thereafter, Buyer shall remain obligated to make any
and all payments of the Contingent Cash Purchase Price not yet then due and
payable in accordance with Schedule 2.3.2 hereto. If the Arbitrator determines
that, in accordance with Sections 2.3.2.1, 2.3.2.2, 2.3.2.3 and/or this
Section 2.3.2.4, as applicable, Buyer is not required to continue to make the
payments of the Contingent Cash Purchase Price to the Affected Seller(s), then
Buyer's obligation to make any such payments to such Affected Seller(s) in
respect of any period ending on or after the date of the Forfeiture Event shall
terminate, effective as of such date, in recognition of the resulting impairment
to the goodwill of the Business. For the avoidance of doubt, in making any
determination under this Section 2.3.2.4 the Arbitrator shall consider, among
other things, the nature and cause of the termination, the date of the
termination and the timeliness of any notice required to be given pursuant to
the terms hereof.

6

--------------------------------------------------------------------------------




        2.3.3  Securities Portion of Purchase Price.

        2.3.3.1  Buyer shall pay the balance of the Purchase Price, or Sixteen
Million Five Hundred Thousand Dollars ($16,500,000), to Sellers in accordance
with the terms of this Section 2.3.3.1 (the balance of the Purchase Price being
hereinafter referred to as the "Stock Purchase Price"). In full satisfaction of
Buyer's obligation to pay the Stock Purchase Price, at the Closing, and subject
to Section 2.3.3.2 below, Parent hereby agrees to issue and deliver to each
Seller, duly registered on the books of Parent in such Seller's name, that
number of fully paid and non-assessable shares of common stock, $.01 par value
per share, of Parent (such stock is hereinafter referred to as "EPIQ Stock" or
"Parent Common Stock") set forth opposite such Seller's name on Schedule 2.3.3.1
hereto (the "Closing Shares"), it being understood that the aggregate number of
shares of EPIQ Stock being issued by Parent to Sellers hereunder has been
determined by dividing Sixteen Million Five Hundred Thousand Dollars
($16,500,000) by the average of the closing prices of one share of EPIQ Stock as
reported as of the close of trading on the Nasdaq National Market for the
fifty-five (55) calendar days immediately preceding the date that is five
(5) calendar days prior to the earlier of the (i) first public announcement of
the Transactions contemplated by this Agreement and (ii) Closing Date (with any
fractional shares that would otherwise result from such calculation being
rounded to the nearest whole number). The shares of EPIQ Stock to be issued to
each Seller as a portion of the Stock Purchase Price (i) will not be registered
under the Securities Act of 1933, as amended (the "Securities Act"), (ii) will
be issued to each Seller by EPIQ pursuant to Regulation D of the Securities Act
or another applicable exemption therefrom, (iii) are being issued by Parent and
accepted by each Seller in reliance upon certain representations and warranties
of each Seller, Buyer and Parent, as applicable, as contained herein (including,
in the case of Buyer and Parent, the representations and warranties of each
Seller set forth in Section 3.35 hereof) and (iv) will carry the following
restrictive legend on each stock certificate representing the shares of EPIQ
Stock issued to Sellers pursuant to the terms hereof:

"The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended (the "Act"), and may not be transferred except pursuant
to an effective registration under the Act or in a transaction which, in the
opinion of counsel reasonably satisfactory to EPIQ Systems, Inc., qualifies as
an exempt transaction under the Act and the rules and regulations promulgated
thereunder."

        2.3.3.2  Sellers hereby acknowledge and agree that, except as provided
in the last sentence of this Section 2.3.3.2, one-half of the Closing Shares
issued to and registered on the books of Parent in the names of Sellers
hereunder, with an aggregate value as of the date hereof, determined in
accordance with Section 2.3.3.1 above, of Eight Million Two Hundred Fifty
Thousand Dollars ($8,250,000) shall not be transferred, pledged, hypothecated,
mortgaged or disposed of, by gift or otherwise, or in any way encumbered by any
Seller hereunder for a period of one (1) year from and after the date hereof and
that the share certificates representing such Closing Shares shall each bear a
restrictive legend to the foregoing effect, with the number of Closing Shares of
each Seller subject to the foregoing one (1) year transfer restriction being
allocated pro rata among all Sellers as set forth on Schedule 2.3.3.2(a) hereto.
Sellers hereby further acknowledge and agree that, except as provided in the
last sentence of this Section 2.3.3.2, the remaining one-half of the Closing
Shares issued to and registered in the names of Sellers hereunder, with an
aggregate value as of the date hereof, determined in accordance with
Section 2.3.3.1 above, of Eight Million Two Hundred Fifty Thousand Dollars
($8,250,000) shall not be transferred, pledged, hypothecated, mortgaged or
disposed of, by gift or otherwise, or in any way encumbered by any Seller
hereunder for a period of two (2) years from and after the date hereof and that
the share

7

--------------------------------------------------------------------------------

certificates representing such Closing Shares shall each bear a restrictive
legend to the foregoing effect, with the number of Closing Shares of each Seller
subject to the foregoing two (2) year transfer restriction being allocated pro
rata among all Sellers as set forth on Schedule 2.3.3.2(b) hereto. Except as
provided in the immediately following sentence, any transfer, hypothecation,
mortgage, disposition or encumbrance, or any agreement to do any of the
foregoing in violation of this Section 2.3.3.2 shall be void ab initio and of no
force or effect and Sellers hereby agree that during such restrictive periods,
Buyer may deliver stop transfer instructions to the stock transfer agent for the
EPIQ Stock in accordance with the foregoing agreement. Buyer and Parent hereby
agree and acknowledge that notwithstanding anything contained in this
Section 2.3.3.2 to the contrary, in the event of the death of any Seller within
the transfer restriction periods set forth herein, the Closing Shares owned by
such deceased Seller shall be transferable to such deceased Seller's
beneficiaries, estate, heirs, executor or legal representative, it being
understood that upon receipt thereof, such Person shall be bound by and subject
to the restrictions with respect to transfer set forth herein.

        2.4  Closing Cash Balance. Schedule 2.4.1 hereto sets forth the Closing
Cash Balance (as hereinafter defined). In the event the Closing Cash Balance is
a positive number (the "Positive Balance"), Company shall pay to Sellers, in the
aggregate, an amount equal to the Positive Balance, with each Seller's allocable
portion of the Positive Balance (as set forth on Schedule 2.4 hereto) to be paid
to such Seller by wire transfer of immediately available funds to the account of
such Seller as specified on Schedule 2.3.1. In the event the Closing Cash
Balance is a negative number (the "Negative Balance"), Sellers shall,
immediately prior to the Closing, pay into the account of Company an amount
equal to the Negative Balance, it being understood and agreed that the Negative
Balance shall be retained by Company following the Closing for general working
capital needs. The cash balance of Company at Closing (the "Closing Cash
Balance") represents and shall be determined by taking the sum of:

        2.4.1  the cash and the value of the cash equivalents held by Company in
any demand, time, savings, checking, depositary, securities or similar account
maintained by Company with any bank, broker dealer, securities intermediary or
other financial institution, in each case, as reflected on the books and
accounts of Company as of the Closing Date; plus

        2.4.2  all amounts (other than amounts in respect of the security
deposit) paid by any Seller, Company or any Affiliate thereof regarding the
facility located at 757 Third Avenue, Suite 304, New York, New York 10017 (the
"Referenced Property") for the office lease, construction, equipment purchases,
other related build-out, pre-paid rent for periods after the Closing Date (but
not for any rent paid covering periods ending on or before the Closing Date),
which amounts are all set forth on Schedule 2.4.2 hereto; plus

        2.4.3  all amounts paid by any Seller, Company or any Affiliate thereof
as a security deposit or pre-paid rent for periods after the Closing Date (but
not for any rent paid covering periods ending on or before the Closing Date)
regarding the facility located at 135 East 57th Street, New York, New York
10022, which amounts are all set forth on Schedule 2.4.3 hereto; less

        2.4.4  One Million Five Hundred Thousand Dollars ($1,500,000) in cash or
cash equivalents held by Company to be used by Company for working capital needs
subsequent to the Closing; less

        2.4.5    all amounts in respect of customer retainers and similar
deposit payments made by customers of Company as reflected on the books and
records of Company as of the Closing Date; less

        2.4.6  all amounts in respect of employee bonuses (other than retention
bonuses, if any) and compensation, including commissions, that have accrued but
have not been paid (or set apart for payment) as of the Closing Date as
reflected on the books and records of Company; less

8

--------------------------------------------------------------------------------



        2.4.7  all amounts necessary to satisfy the obligation of Company
relating to the accrued vacation of the employees of Company as reflected on
Section 3.20 of the Disclosure Schedule.

        2.5  Accounts Receivable.    Subject to the terms of Section 2.6 herein,
effective as of the Closing Date, Company agrees, and Buyer shall cause Company
to, (i) assign, transfer and convey to (A) the Majority Sellers (as defined in
Section 7.1), all of Company's (or any successor or assignee thereof) right,
title and interest in and to the Accounts Receivable that are attributable to
any period ending on or before December 31, 2002 and (B) all Sellers, all of
Company's (or any successor or assignee thereof) right, title and interest in
and to the Accounts Receivable that are attributable to any period from and
after January 1, 2003 to the Closing Date and (ii) within twenty (20) calendar
days following the end of each calendar month following the Closing Date (each
such month is hereinafter referred to as a "Monthly Period"), for a period of
twelve (12) months following the Closing Date (the "True-Up Period"), transfer
and deliver to the Majority Sellers or all Sellers, as the case may be, the Net
Amount (as defined in Section 2.6 below), with each such Net Amount payment
being made to the Majority Sellers or all Sellers, as the case may be, in
accordance with Schedule 2.5 hereto and by wire transfer of immediately
available funds to the accounts set forth on Schedule 2.3.1 hereto or by such
other method as the relevant Seller and Parent shall mutually agree. In
connection with the Net Amount payments by Company as contemplated hereby, Buyer
and Company hereby agree that, from and after the Closing Date, without the
prior written consent of each Seller, and except as contemplated by the
immediately following Section hereof, neither Company nor any successor or
assignee thereof, shall forgive, discount or otherwise discharge or credit any
amount due and owing to it or them against any Account Receivable, and shall use
commercially reasonable efforts to pursue the collection of, and shall not
discriminate against, the Accounts Receivable, it being understood that neither
Buyer nor Company shall be required to incur any incremental cost in pursuing
the collection of any Account Receivable.

        2.6  Retained Liabilities.    Effective as of the Closing Date, (A) the
Majority Sellers shall, jointly and severally, assume and agree to satisfy any
and all amounts that become due and payable following the Closing Date with
respect to any Pre-Closing Liability attributable to any period ending on or
before December 31, 2002 and (B) all Sellers shall, jointly and severally,
assume and agree to satisfy any and all amounts that become due and payable
following the Closing Date with respect to any Pre-Closing Liability
attributable to any period from and after January 1, 2003 to the Closing Date,
it being understood that in either case, except in the case of a Shortfall
Amount (as hereinafter defined), no Seller shall be required to make any cash
payment to Company hereunder; rather, Company shall use any and all proceeds it
receives in respect of the Accounts Receivable during each Monthly Period to pay
and satisfy in full any and all Pre-Closing Liabilities that are due and payable
during such Monthly Period, with the net amount thereof (the "Net Amount") being
remitted to the Majority Sellers and/or all Sellers, as the case may be, in
accordance with Section 2.5 above; provided, however, the parties hereto hereby
agree that prior to determining the Net Amount as contemplated hereby, any and
all Pre-Closing Liabilities incurred in each Monthly Period shall be reduced by
any expenses of Company in respect of such Monthly Period that any Seller,
Company or any Affiliate thereof pre-paid prior to the Closing Date as set forth
on Schedule 2.6 hereto (the "Pre-Paid Expense Credits"), it being understood
that such pre-paid expenses shall not include any pre-paid expenses referenced
in Section 2.4 hereof. Within twenty (20) calendar days following the end of
each Monthly Period, and together with the Net Amount to be paid by Company
pursuant to Section 2.5 above, Company shall deliver to all Sellers a notice
(the "Notice") setting forth all Accounts Receivable received and all
Pre-Closing Liabilities paid by Company during such Monthly Period and all
Pre-Paid Expenses Credits attributable to such Monthly Period, such Notice to
include evidence of each Account Receivable received and each Pre-Closing
Liability paid during such Monthly Period and, in the case of any Pre-Closing
Liability which relates to a product purchased or a service rendered to Company
during such period, such Notice shall also attach a copy of the invoice from the
seller or service provider thereof; provided, however, Buyer and Company hereby
acknowledge and agree that the payment obligations of each Seller with respect
to the Pre-Closing Liabilities as contemplated by the immediately

9

--------------------------------------------------------------------------------


preceding sentence shall not include any amounts that may accrue from time to
time as interest, penalty or other form of liquidated damages pursuant to the
terms of any contract, invoice, purchase order or other agreement relating to
such Pre-Closing Liability to the extent such interest, penalty or other form of
liquidated damages has accrued or become due and owing by Company due to the
failure of Buyer, Company or any Affiliate thereof to timely process and pay any
invoice related thereto in accordance with the terms thereof. In the event that
the aggregate Pre-Closing Liabilities (as reduced by the Pre-Paid Expense
Credits, if any) are greater than the aggregate Accounts Receivable during any
Monthly Period (the "Shortfall Amount"), as set forth in the Notice delivered by
Company to Sellers pursuant to the terms hereof, then all Sellers, jointly and
severally, agree to pay to Company such Shortfall Amount, such payment to be
made within five (5) business days following receipt of the Notice, by wire
transfer of immediately available funds to the account or accounts designated by
Company to Sellers in the Notice or by such other method as Sellers and Company
shall mutually agree. Notwithstanding the foregoing, all of Sellers' and
Company's obligations under Sections 2.5 and 2.6 shall cease at the end of the
True-Up Period.

        2.7  Certain Leases.

        2.7.1  Promptly following the Closing, Buyer shall replace the 10-year
treasury bill which serves as collateral (the "Current Collateral") under the
letter of credit used as a security deposit for the Referenced Property, in such
form as may be agreed between the landlord thereof and Buyer, and Buyer shall
deliver or direct the landlord to deliver to Sellers the Current Collateral.
Promptly following the Closing, Parent agrees to (i) guarantee any and all
amounts to be paid by Company with respect to the lease, construction, equipment
purchases and other related build-out of the Referenced Property and (ii) use
all commercially reasonable efforts to cause the landlord thereof to release the
existing guarantee of Millennium Financial Services, Inc.

        2.7.2  Promptly following the Closing, Parent agrees to (i) guarantee
any and all amounts to be paid to vendors under the terms of the equipment
leases set forth on Schedule 2.7.2 and (ii) use all commercially reasonable
efforts to cause the vendor to release any Seller or Sellers who, as of the date
hereof, are guarantors thereunder.

        2.7.3  From and after the Closing Date, Millennium Financial
Services, Inc. hereby agrees and acknowledges that Company shall be entitled to
continue to occupy the 6,115 rentable square feet on the 6th Floor of the
property located at 70 East 55th Street, New York, New York (the "East 55th
Street Property") on the same terms and conditions as Company is occupying the
East 55th Street Property as of the date hereof and otherwise subject to the
terms and conditions set forth in the primary lease and sublease relating
thereto and any reasonable agreements Millennium Financial Services, Inc. may
enter into with the landlord following the date hereof in connection with an
extension of the term thereof. In connection therewith, within three
(3) business days following the end of each calendar month following the Closing
Date, and provided Company continues to occupy the East 55th Property as
contemplated hereby, Company shall, and Buyer shall cause Company to, pay over
to, and reimburse Millennium Financial Services, Inc. for, any and all rent
payments Millennium Financial Services, Inc. shall make to the sub-landlord
and/or landlord of the East 55th Property pursuant to the terms of the sublease
and primary lease relating thereto and any agreements Millennium Financial
Services, Inc. may enter into with the landlord following the date hereof in
connection with an extension of the term thereof.

        2.7.4  If, and in the event that, Company, Buyer or Parent should suffer
any loss, damage, cost, liability or expense (including reasonable attorneys'
fees) arising from or in connection with the expiration of the sublease and
primary lease with respect to the East 55th Property which is set forth in
paragraph 3 of Section 3.3 of the Disclosure Schedule (collectively, the "East
55th Street Lease"), prior to the date upon which its facilities at the
Referenced Property become available and appropriate for occupancy, including,
but not limited to, reasonable expenses of moving

10

--------------------------------------------------------------------------------




furniture or equipment to a location (other than the Referenced Property) other
than the East 55th Property then, anything herein to the contrary
notwithstanding, but subject to the immediately following sentence hereof,
Sellers do hereby indemnify and hold Company, Buyer and Parent harmless from and
against any and all losses, damages, costs, liabilities or expenses arising
therefrom. Notwithstanding the foregoing, in no event shall Sellers be obligated
to indemnify Company, Buyer or Parent or otherwise be liable to Company, Buyer
or Parent for any cost, expense or other liability, that is attributable to any
additional and reasonable amounts Company, Buyer or Parent may be required to
pay as additional or holdover rent as a result of Company occupying the East
55th Property following the expiration of the East 55th Street Lease whether
pursuant to the terms thereof or pursuant to the terms of any other agreement
Company (or Millennium Financial Services, Inc., on Company's behalf) may enter
into with the landlord or sub-landlord of the East 55th Street Property (the
"Landlord"). In furtherance of the foregoing, Buyer, Parent and following the
Closing, Company, hereby agree and acknowledge that Sellers shall have the
exclusive right and sole authority to enter into discussions and negotiations
with the Landlord regarding an extension or other mutually agreeable arrangement
with respect to Company's continued occupancy of the East 55th Street Property
and Buyer, Parent and following the Closing, Company, agree not to interfere
with or otherwise attempt to enter into negotiations or discussions with the
Landlord regarding the subject matter covered by this Section 2.7.4.


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS


        Except as set forth in the disclosure schedule (the "Disclosure
Schedule") attached hereto, Sellers, jointly and severally, represent and
warrant to Buyer and Parent, as of the date hereof and as of the Closing Date,
as applicable, as to themselves, Company and all Affiliates of Company,
including, without limitation, Millennium Financial Services, Inc. and Omni
Partnership Services, Inc., insofar as such entities' operations relate to the
assets or operation of the Business, as follows:

        3.1  Authorization of Transactions.    Company and Sellers have full
power, authority and legal capacity to execute and deliver this Agreement and
each of the Sellers Ancillary Documents and to perform their obligations under
the terms hereof and thereof. The execution and delivery of this Agreement and
each of the Sellers Ancillary Documents and the performance of all of the
obligations of Sellers and Company under the terms hereof and thereof have been
duly authorized by all Company action, if applicable, necessary to authorize
execution, delivery and performance of this Agreement and the Transactions. This
Agreement and the Sellers Ancillary Documents constitute, or upon execution
(assuming due execution and delivery by Buyer and Parent) will constitute, valid
and binding obligations of Sellers and Company, enforceable against them in
accordance with their respective terms, except as the enforceability thereof may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting the enforceability of
contractual obligations and creditor's rights generally and by the application
of equitable principles by courts of competent jurisdiction, sitting at law or
in equity.

        3.2  Membership Interests.

        3.2.1  There are one hundred (100) Membership Interests, constituting
all of the Membership Interests, issued and outstanding. All of the Membership
Interests have been duly authorized and validly issued and are entitled to the
benefits of Section 609(a) of the New York Limited Liability Company Law.

        3.2.2  Each Seller is the lawful, beneficial and record owner of its
Membership Interests and has the full right, power and authority to vote, sell,
convey, transfer and deliver the Membership Interests it owns pursuant to this
Agreement. The delivery of the certificates representing the Membership
Interests pursuant to this Agreement will transfer to Buyer legal and valid
title

11

--------------------------------------------------------------------------------




thereto, free and clear of all Encumbrances (other than Encumbrances existing or
arising under any federal or state securities laws).

        3.2.3  There are no outstanding subscriptions, options, warrants,
rights, convertible securities or other Contracts of any character obligating
Company to issue or repurchase any Membership Interests or otherwise relating to
the issued or unissued Membership Interests of Company.

        3.3  No Conflicts, Violations or Breaches.    The execution and delivery
of this Agreement and each of the Sellers Ancillary Documents by Sellers and by
Company, the performance by Sellers and Company of their respective obligations
hereunder and thereunder, and the consummation of the Transactions contemplated
hereby and the compliance with the terms hereof and thereof (a) do not conflict
with or contravene any (i) provisions of Company's articles of organization or
operating agreement or (ii) judgment, order, decree, rule, regulation, statute
or other law or restriction of any court, government or governmental agency to
which Sellers or Company are, or their respective properties or assets are,
subject or by which Sellers or Company are, or their respective properties or
assets are, bound; (b) except as set forth in Section 3.3 of the Disclosure
Schedule, do not conflict with, contravene, result in a breach of any terms of,
or constitute a default under, any provision of any Contract to which Sellers or
Company are a party or by which any of their respective properties or assets are
bound; (c) will not result in the creation of any restriction or Encumbrance on
the properties or assets of Company, other than restrictions and Encumbrances
created under the Ancillary Documents; (d) does not violate any law, judgment,
order, decree, statute, ordinance, rule or regulation applicable to Sellers or
Company, or any permit, license or approval of any Governmental Authority; or
(e) except as set forth in Section 3.3 of the Disclosure Schedule, do not
require any notice to, or consent, approval, order or authorization of, or the
registration, declaration or filing with, any Person.

        3.4  Organization and Qualification.

        3.4.1  Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New York and is
duly qualified to conduct business in the State of New York, and in the states
set forth in Section 3.4.1 of the Disclosure Schedule.

        3.4.2  Company has no direct or indirect equity interest in any Person,
other than investments which constitute cash or cash equivalents.

        3.4.3  Company has all requisite power and authority to own, lease and
operate its properties and to carry on the Business as now being conducted,
wherever located.

        3.5  Company Documents.    Sellers have delivered to Buyer true and
complete copies of the articles of organization and the operating agreement of
Company. Company is not in violation of any of the provisions of its articles of
organization or operating agreement. Except as set forth in Section 3.5 of the
Disclosure Schedule, the membership interest transfer records of Company are
true and complete and reflect all issuances and transfers of all of the
Membership Interests of Company to date. Except as set forth in Section 3.5 of
the Disclosure Schedule, the records of the meetings of the members of Company
since its formation accurately reflect all material Company actions and
proceedings to date.

        3.6  Financial Statements.

        3.6.1  Included as Section 3.6 of the Disclosure Schedule are Company's
audited financial statements for the nine months ended September 30, 2002 (the
"Audit Date"). Sellers warrant that (i) such audited financial statements and
(ii) the audited financial statements for the years ending December 31, 2001 and
December 31, 2000, have been prepared in accordance with generally accepted
accounting principles (except as otherwise noted in the notes thereto) from the
books and records of Company and present accurately and fairly in all material
respects the financial position of Company as of the date specified therein.

12

--------------------------------------------------------------------------------

        3.6.2  Sellers warrant that the Updated Financial Statements delivered
by Sellers to Buyer pursuant to Section 5.2.7.7 hereof, have been prepared from
the books and records of Company in accordance with generally accepted
accounting principles (except as otherwise noted in the notes thereto) and
present accurately and fairly in all material respects the financial position of
Company as of the date specified therein, and the results of operation of
Company for the periods covered thereby.

        3.6.3  Sellers acknowledge that, following the Closing, the financial
statements of Company will be included in various filings and reports made by
Parent to the Securities and Exchange Commission (the "SEC"), including in a
Form 8-K to be filed by Parent with the SEC promptly following the consummation
of the Transactions contemplated hereby.

        3.7  Absence of Certain Developments.    Except as set forth in
Section 3.7 of the Disclosure Schedule, since the Audit Date, there has not
been:

        3.7.1  any material adverse change in the condition, financial or
otherwise, of the assets, liabilities, rights or Business of Company;

        3.7.2  any sale, lease, transfer or assignment of any assets, tangible
or intangible, of Company, other than in the ordinary course of business;

        3.7.3  any material damage, destruction or property loss, whether or not
covered by insurance, affecting adversely the properties or Business of Company;

        3.7.4  any declaration, setting aside or payment of any distribution
with respect to the Membership Interests or any redemption, purchase or other
acquisition of any such Membership Interests;

        3.7.5  any mortgage or pledge of, or subjection to any lien, charge,
security interest or other Encumbrance on, any of the assets, tangible or
intangible, of Company, except for liens for current Taxes and other liens
arising in the ordinary course of business;

        3.7.6  any incurrence of indebtedness or liability or assumption of
obligations by Company, other than in the ordinary course of business;

        3.7.7  any cancellation or compromise by Company of any debt or claim,
except for adjustments made in the ordinary course of business which, in the
aggregate, are not material;

        3.7.8  any waiver or release by Company of any right of any material
value;

        3.7.9  any sale, assignment, transfer or grant by Company of any of its
rights to any Intellectual Property, other than in the ordinary course of
business;

        3.7.10  any arrangement, agreement or undertaking entered into with any
employee of Company that is not terminable on thirty (30) days or less notice
without cost or liability (including, without limitation, any payment of or
promise to pay any bonus or special compensation), or that increases the
compensation or benefits due, or to become due, to any employee, officer or
member of Company, other than in the ordinary course of business;

        3.7.11  any amendment made, or authorized, to Company's articles of
organization or operating agreement;

        3.7.12  any issuance, sale or other disposition by Company of any
Membership Interests or other equity securities, or any grant of any option,
warrant or other right to purchase or obtain (including upon conversion or
exercise), Membership Interests or other equity securities;

        3.7.13  any loan from or other transaction with any officer, director or
member of Company giving rise to any claim or right of any such person against
Company or any loan to any officer,

13

--------------------------------------------------------------------------------




director, member or other employee giving rise to any claim or right of Company
against any such person;

        3.7.14  any acceleration, termination, modification or cancellation, or,
to the knowledge of Sellers, threat thereof, by any party, to any Contract to
which Company is a party or by which it is bound so as to affect adversely the
properties or Business of Company;

        3.7.15  entry by Company into any other transaction or commitment that
is not in the ordinary course of business; or

        3.7.16  any Contract made or authorized to do any of the foregoing.

        3.8  Assets of Company.    Company has good and valid title to all of
the assets used in the Business, free and clear of all Encumbrances, and no
other party has any rights or claims to possession of any of the assets of the
Business. None of the assets are subject to any option, contract, arrangement or
understanding that would restrict Sellers' or Company's ability to complete the
Transactions as contemplated herein. Millennium Financial Services, Inc. has
transferred to Company all the assets that it had owned prior to the date of
this Agreement utilized by Company in the operation of the Business as of the
date hereof. All of the assets used by Company in its Business are owned by
Company, other than assets subject to leases, licenses or similar arrangements
included in the list of Contracts in Section 3.9 of the Disclosure Schedule. The
assets of the Business (whether owned, leased or licensed) constitute all the
material assets necessary to operate the Business immediately following the
Closing substantially as currently conducted by Company as of the date hereof.
Except as contemplated in Section 2.4.5 of this Agreement, all retainers and
similar deposit payments made by customers of Company, are held by Company, and
shall be retained by Company, as of the Closing Date, in accordance with their
terms. Company has never engaged in any business other than the Business.

        3.9  Contracts.    Set forth in Section 3.9 of the Disclosure Schedule
is a list containing the parties, the name and the date of each and every
material contract and material commitment to which Company is a party and which
relates to the Business, including but not limited to the following
(collectively, the "Contracts"):

        3.9.1  All labor contracts or collective bargaining agreements, if any;

        3.9.2  All agreements pursuant to which Company provides its goods and
services to its customers, in conjunction with its conduct of the Business,
including any ancillary agreements between Company and professional advisers of
such customer, or other party;

        3.9.3  All orders or other actions of any court or Governmental
Authority necessary or appropriate for the conduct of the Business;

        3.9.4  All material distribution, service, license, sales, agency or
advertising contracts;

        3.9.5  All promissory notes, loans, agreements, indentures, evidences of
indebtedness or other instruments providing for the lending of money, whether as
borrower, lender or guarantor;

        3.9.6  All contracts containing covenants limiting the freedom of
Company to engage in the Business or compete with any Person or operate at any
location with respect to the Business;

        3.9.7  All joint venture or partnership agreements or joint development
or similar agreements;

        3.9.8  All agreements, contracts or other arrangements with any
Affiliate of Company;

        3.9.9  All license, option or other agreements relating in whole or in
part to the Intellectual Property described herein (including any license or
other agreement under which Company is licensee or licensor of such Intellectual
Property);

14

--------------------------------------------------------------------------------




        3.9.10  All mortgages, pledges, security agreements, deeds of trust or
other instruments granting a lien or other Encumbrance upon any of the assets
utilized in the Business; and

        3.9.11  Any exclusive retainer agreement or arrangement with attorneys,
accountants, actuaries, appraisers, investment bankers or other professional
advisors related to the Business.

Sellers have delivered to Buyer a true and correct copy of each Contract
identified in Section 3.9 of the Disclosure Schedule. Each Contract described in
Section 3.9 of the Disclosure Schedule (a) is a valid and binding obligation of
Company enforceable against Company according to the terms thereof, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting the
enforceability of contractual obligations and creditor's rights generally and by
the application of equitable principles by courts of competent jurisdiction,
sitting at law or in equity; (b) is now in full force and effect; (c) will not
be adversely affected, as to its validity and enforceability, by Company, as a
result of the Closing and the completion of the Transactions contemplated by
this Agreement; (d) has not been repudiated in whole or in part by any party to
such agreement; and (e) to the knowledge of Sellers, is not now the subject of
any dispute, oral amendment, waiver or modification or agreement for delayed
payment. Company is not and, to the knowledge of Sellers, no other party to any
Contract set forth in Section 3.9 of the Disclosure Schedule is, in material
breach or material default thereunder nor, to the knowledge of Sellers, has any
event occurred that, after the giving of notice, the passage of time or both,
would constitute a material breach of or a material default under any such
Contract by any party thereto. No customer, supplier or vendor of the Business
has given any notice or made any threat or otherwise revealed an intent to
cancel, modify or otherwise terminate its relationship with Company.

        3.10 Pre-Bill.    Since the Audit Date, Company has not pre-billed or
received prepayment for products to be sold, services to be rendered, or
expenses to be incurred in connection with the Business subsequent to the
Closing Date, except in the ordinary course of business and consistent with
Company's prior practices, and as reflected on the Updated Financial Statements.

        3.11 Absence of Undisclosed Liabilities.    Company has no liability or
obligation whatsoever, accrued, absolute, contingent or otherwise, except (i) as
disclosed in Section 3.11 of the Disclosure Schedule or (ii) to the extent
reserved for or reflected on the Updated Financial Statements or (iii) for those
liabilities or obligations that have been incurred or accrued in the ordinary
course of business since December 31, 2002.

        3.12 Taxes and Tax Returns.

        3.12.1  Company has (a) filed all federal, state, county, local and
foreign income, use, excise, property, sales, employment, business activity and
other Tax Returns, required to be filed on or before the date of this Agreement,
(b) filed no extension of time, which is presently in effect, for filing any
such return, and (c) paid all Taxes, assessments, governmental charges and
withholding deposits with respect to all returns for periods from Company's
inception through the date hereof, or has made adequate provisions for such
taxes on the Updated Financial Statements. Company has made adequate provision
in accordance with generally accepted accounting principles on the Updated
Financial Statements for all accrued and unpaid Taxes, assessments, governmental
charges and withholding deposits, and all interest and penalties thereon for all
periods through and including the date hereof. No deficiency exists for unpaid
Taxes, assessments, governmental charges or withholding deposits of any type
that are not shown on the Updated Financial Statements. Company is not a party
to any pending or threatened, action or proceeding for assessment or collection
of Taxes and no claim for assessment or collection of Taxes has been asserted
against it.

        3.12.2  No claim has been made against Company by any taxing authority
in any jurisdiction that Company has failed to file a return or pay the Tax
claimed to be due. Company has withheld

15

--------------------------------------------------------------------------------




and paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to employees, members, creditors, independent contractors
or other third parties. There are no Tax liens on any of Company's properties or
assets, except statutory liens for Taxes not yet delinquent. Company has not
granted any extension of the limitation period applicable to any Tax claims.

        3.13 No Encumbrances.    Company owns all of its assets free and clear
of any Encumbrances.

        3.14 Intellectual Property.    Section 3.14 of the Disclosure Schedule
contains a true and complete list of all registered Intellectual Property used
in the conduct of the Business by Company. Company has legal ownership of all
Intellectual Property, free and clear of any Encumbrances or the contractual
right to use the Intellectual Property pursuant to licenses set forth in
Section 3.14 of the Disclosure Schedule, except (a) liens for current Taxes not
yet due and (b) liens, if any, reflected on the Updated Financial Statements.
Company has not licensed or sublicensed to any third party the use of any
Intellectual Property rights of Company.

        3.15 Infringements.    To the knowledge of Sellers, Company has not
violated or infringed upon any patent, copyright, trademark, service mark, trade
name or trade secret of any Person, and Company is not involved in unfair
competition against any other Person nor has Company violated the terms of any
agreement limiting Company's, or, to the knowledge of Sellers, any of its
employees' or agents', ability to compete against any Person. Sellers are not
aware of any infringement or violation by a third party of any interest in or
right owned by Company with respect to any of the Intellectual Property. The
consummation of the Transactions will not result in the loss or impairment of
any of the Intellectual Property rights.

        3.16 Software.    Set forth in Section 3.16 of the Disclosure Schedule
is a list of all computer software used in connection with the Business and
either owned by Company or licensed by Company from third parties (the
"Software"). Except as set forth in Section 3.16 of the Disclosure Schedule,
Company has sufficient title and rights, by ownership or license, to use the
Software to conduct the Business in the manner conducted by Company as of the
Closing Date. Company has sufficient rights in that portion of the Software that
is included in the assets of Company, as owner or as licensee thereof, such that
Company shall have, subsequent to the Closing, good and valid title to the
Software that is owned by Company and will hold a valid license, duly
enforceable in accordance with its terms, with respect to the Software that is
licensed by Company as licensee. The consummation of the Transactions will not
cause a breach or default under any license for the Software.

        3.17 Accounts Receivable.    The Accounts Receivable recorded on the
books of Company are valid and bona fide and represent sales actually made or
services actually performed during the ordinary course of business. No Account
Receivable has been released by Company, in whole or in part, so as to reduce
its value. With respect to the Accounts Receivable, there are no outstanding
customer credits or allowances (including allowances for bad debts) which have
been authorized by Company prior to the Closing Date except as are included in
the reserves reflected in the books of account of Company and such credits or
allowances granted by Company in the ordinary course of business consistent with
past practice.

        3.18 Employee Relations; Independent Contractor Relationships.    Set
forth in Section 3.18 of the Disclosure Schedule is a list of all of Company's
employees and independent contractor relationships and each person's current
compensation, primary work location and job title. Except as set forth in
Section 3.18 of the Disclosure Schedule, Company has no contract or arrangement,
oral or written, whereunder (a) it has any obligation to its officers, directors
or employees, or their beneficiaries, other than obligations to make current
compensation payments terminable on notice of thirty (30) days or less and
obligations under the Plans (as defined below) or (b) any such person named
above owes money to Company. To the knowledge of Sellers, no member, director,
officer or employee of Company owns, directly or indirectly, any material
interest in, or is a director, officer, employee or

16

--------------------------------------------------------------------------------


agent of, any customer, supplier or competitor of Company or is subject to any
noncompetition or confidentiality agreement with any third party. Company is not
a party to, affected by, threatened with or in danger of being a party to, or
affected by, any labor dispute or union organizing effort. To the knowledge of
Sellers, Company is not currently a party to any material dispute with any
employee with respect to any aspect of his or her employment relationship.
Sellers are not aware of any event, condition, occurrence or other circumstance
which has occurred or is threatened, which would prevent any employee, including
Jacobs and Gerber, from performing, subsequent to the Closing, their business
activities and functions as they are being performed on the date hereof and, in
the case of Gerber and Jacobs, as contemplated by their respective Employment
Agreements.

        3.19 Employee Benefits.    Sellers have listed in Section 3.19 of the
Disclosure Schedule and have furnished to Buyer true and complete copies of the
following Company plans, which include plans that were previously owned or
sponsored by Millennium Financial Services, Inc. (individually a "Plan" and
collectively the "Plans"):

        3.19.1  all nonqualified deferred or incentive compensation or
retirement Plans and arrangements;

        3.19.2  all qualified retirement Plans or arrangements;

        3.19.3  all other employee compensation, severance or termination pay or
welfare benefit Plans, programs or arrangements, including cafeteria Plans
qualified under Section 125 of the Code; and

        3.19.4  all related trusts, insurance contracts or other funding
arrangements maintained, established or contributed to by it or to which it is a
party or otherwise is bound.

        Except as set forth in Section 3.19 of the Disclosure Schedule, Company
does not maintain or contribute to any funded or unfunded medical, health or
life insurance Plan or arrangement for retirees or terminated employees, other
than coverage mandated by Law.

        Company does not contribute to, nor does it have an obligation to make
any payment or contribution to a multiemployer plan, as that term is defined in
Section 3(37) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and it has no actual or potential liability under Section 4201 of
ERISA for any complete or partial withdrawal from a multiemployer plan.

        Except as set forth in Section 3.19 of the Disclosure Schedule, Company
does not maintain, contribute to or have any liability with respect to any
employee pension benefit plan (as defined in Section 3(2) of ERISA) which meets
the requirements of a qualified Plan under Section 401(a) of the Code. With
respect to each Plan listed in Section 3.19 of the Disclosure Schedule and
except as otherwise noted in Section 3.19 of the Disclosure Schedule, Seller has
furnished to Buyer true and complete copies of (i) the Plan documents, the
summary plan descriptions, all benefits booklets, other employee communication
materials and all related trust agreements, insurance contracts or other funding
arrangements, (ii) the latest financial statements for all funded Plans,
(iii) the latest actuarial valuations, if any, and (iv) all documents filed with
the Internal Revenue Service or the Department of Labor since Company's
inception.

        Except where the failure to so comply will not result in the imposition
of any material liability on Company or any of its employees and except as set
forth in Section 3.19 of the Disclosure Schedule, (A) all Plans and related
trusts listed in Section 3.19 of the Disclosure Schedule and maintained by the
Company materially comply in form and in operation with all requirements of
ERISA, the Code and other applicable law, and (B) all required reports or
descriptions with respect to such Plans required by applicable Law have been
filed or distributed.

17

--------------------------------------------------------------------------------




        All required contributions (including all employer contributions and
employee salary reduction contributions), premiums and other payments due for
the current Plan year, or any Plan year ending on or before the Closing Date,
under each Plan listed in Section 3.19 of the Disclosure Schedule have been made
or properly accrued on the Updated Financial Statements.

        No applications for rulings, determination letters, advisory opinions or
prohibited transaction exemptions are currently pending before the IRS, the
Department of Labor or the Pension Benefit Guaranty Corporation ("PBGC") with
respect to any such Plans or arrangements or any related trusts. None of such
Plans or arrangements, any related trusts or the trustees of any related trusts
is the subject of, or a party to, any lawsuit, arbitration or other proceeding
concerning any benefit claim or other benefit-related matter relating to Company
or its employees (other than routine claims in the ordinary course of business),
and to the knowledge of Sellers, none are threatened, and Sellers have no
knowledge of any facts which would give rise to, or could reasonably be expected
to give rise to, any such actions, suits, proceedings or claims. To Seller's
knowledge, there have been no prohibited transactions as described in
Section 406 of ERISA or as defined in Section 4975 of the Code with respect to
any Plan.

        Except as set forth in Section 3.19 of the Disclosure Schedule, the
execution of this Agreement and the consummation of the Transactions
contemplated hereby will not (either alone or upon the occurrence of any
additional or subsequent events provided for herein) constitute an event under
any Plan or individual agreement that will or may result in any payment (whether
of severance pay or otherwise), acceleration of vesting or increase in benefits
with respect to any employee; and no payment which will be or may be made by
Company to any employee in connection with the consummation of the Transactions
contemplated hereby will or could be characterized as an "excess parachute
payment" with the meaning of Section 280G(b)(1) of the Code.

        3.20 Overtime, Back Wages, Vacation and Minimum Wages.    Except as set
forth in Section 3.20 of the Disclosure Schedule, no Person has any claim
against Company (whether by law, employment agreement, or otherwise) on account
of or for (a) overtime pay, other than overtime pay for the current payroll
period; (b) wages or salary for any period other than the current payroll
period; (c) vacation, time off or pay in lieu of vacation or time off, or sick
pay, except in each case, to the extent earned in the normal course of
employment; or (d) any violation of any statute, ordinance or regulation
relating to minimum wage or maximum hours of work.

        3.21 Discrimination, Occupational Safety and Other Statutes and
Regulations.    No Person has made any claim, or, to the knowledge of Sellers,
has any basis to make any claim or bring an action or proceeding against
Company, arising out of any statute, ordinance or regulation relating to
discrimination in employment or employment practices or occupational safety or
health standards.

        3.22 Labor Disputes, Unfair Labor Practices.    There is not pending,
nor, to the knowledge of Sellers, threatened, any labor dispute, strike or work
stoppage which affects or which may affect the Business of Company or which may
interfere with the continued operation of Company.

        3.23 Books and Records.    Except as set forth in Section 3.23 of the
Disclosure Schedule, the books of account, files and other business records of
Company relating to the Business are complete and correct and fairly reflect in
all material respects the conduct and condition of the Business as of the
Closing Date and have been maintained in accordance with good business
practices.

        3.24 Bonuses and Commissions.    Except as set forth in Section 3.24 of
the Disclosure Schedule, there are not any bonuses or commissions attributable
to periods of service prior to Closing with respect to any of Company's
employees that will remain due but unpaid at Closing.

        3.25 Guarantees.    Company is not a guarantor of, or otherwise liable
for, any indebtedness of any other Person.

18

--------------------------------------------------------------------------------




        3.26 Insurance.    Set forth in Section 3.26 of the Disclosure Schedule
is an accurate list of all policies of insurance covering Company or its assets
and all pending claims against, or actions related to such policies. Sellers
have delivered to Buyer true, accurate and complete copies of Company's
insurance binders. Company maintains policies of fire and casualty, liability,
worker's compensation, health, professional liability, crime and other forms of
insurance, with all such insurance being maintained with financially sound and
reputable insurers. Such policies have coverage limits, deductibles and policy
provisions, and insure such risks and losses, as are reasonable for the Business
conducted by Company. Such policies are in full force and effect and will be in
full force and effect through the Closing Date. Neither Sellers nor Company has
received notice of any pending or threatened termination of any of such policies
or any premium increases for the current policy period with respect to any of
such policies and to the knowledge of Sellers, no condition or circumstance
exists that would result in such termination or increase. Company has never been
refused any insurance coverage for which it has made application.

        3.27 Litigation.    There is no Litigation pending or, to the knowledge
of Sellers, threatened against Sellers or Company, which, if adversely
determined, would prevent, hinder or delay the consummation of the Transactions,
nor to the knowledge of Sellers is there any basis for any such action. Neither
Sellers, Company nor, to the knowledge of Sellers, any of Company's employees,
is permanently or temporarily enjoined or barred by any order of a Governmental
Authority from engaging in or continuing any conduct or practice related to the
conduct of the Business or required by any order of a Governmental Authority to
take any action of any kind with respect to the Business.

        3.28 Real Property.

        3.28.1  Company does not own and has never owned any real property.

        3.28.2  Set forth in Section 3.28.2 of the Disclosure Schedule is a
complete list of all real property leases to which Company is a party and all
real property leases under which Company, although not a party thereto, occupies
a portion of the space of the property subject thereto (collectively, the
"Office Leases"). A true and complete copy of each Office Lease has been
delivered to Buyer prior to the date hereof. Neither Company nor any Affiliate
party thereto is in default in any payment of rent under any Office Lease and
neither Company nor any Affiliate party thereto is in default in the performance
or observance of any of the other terms or covenants or conditions to be kept,
observed or performed by it under any Office Lease, and neither Company nor the
Affiliate party thereto has been informed in writing by the landlord under any
Office Lease (each an "Owner") that it is in default with respect to any term or
covenant or condition thereunder.

        3.28.3  Each Office Lease is in full force and effect and constitutes a
legal, valid and binding obligation of Company or the Affiliate party thereto
and, to the knowledge of Sellers, the Owner thereunder, subject, in each case,
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting the enforceability of contractual
obligations and creditor's rights generally and by the application of equitable
principles by courts of competent jurisdiction, sitting at law or in equity.
Company has good right under each Office Lease to enjoy peaceful and undisturbed
possession and occupancy of the leased office space subject to such Office
Lease, and such space is suitable for the continued conduct of the Business as
presently conducted. To the knowledge of Sellers, no Owner under any Office
Lease is in default of any terms or conditions, including any service, repair or
maintenance obligations under any such Office Lease.

        3.29 Environmental Matters.    There are no outstanding or, to the
knowledge of Sellers, threatened actions, claims, proceedings, determinations or
judgments by any party, including but not limited to any Governmental Authority,
against or involving Company or involving Company's predecessors in interest in
any manner arising under any national, international, federal, state, local or

19

--------------------------------------------------------------------------------

other environmental, health or safety law, regulation, order or requirement,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (collectively, the "Environmental Laws"),
requiring the remediation or removal of an existing condition or substance.
Company has not received any notice of, nor do the Sellers have knowledge of,
any outstanding or threatened orders, determinations or notices of violation
issued by any Governmental Authority administering any Environmental Law in
connection with ownership of or operation by Company of the Business which have
not been complied with or resolved to the satisfaction of such Governmental
Authority.

        3.30 Licenses and Permits.    Company holds in its name all material
federal, state, local and other governmental licenses, permits, approvals and
authorizations required to conduct the Business as presently conducted as of the
date hereof, and to own, lease and occupy its properties and assets as
presently, owned, leased and occupied by Company as of the date hereof.

        3.31 Transaction Consents.    Except as set forth in Section 3.31 of the
Disclosure Schedule, no registrations, filings, applications, notices, consents,
approvals, orders, qualifications, waivers, authorizations or other actions of
any kind are required to be made, filed, given, obtained or taken by Sellers or
Company with, to or from any Governmental Authority, any landlord or
sub-landlord under any of the Office Leases or any other Person in order to
enable Buyer to purchase the Membership Interests pursuant to this Agreement,
and to conduct the operations of the Business subsequent to the Closing as the
Business is being conducted on the date hereof, that have not already been made,
filed, given, obtained or taken by Sellers or Company. Company's customer
contracts, the court orders relating to Company's customer contracts and the
disinterested party affidavits are not and will not be adversely affected with
respect to their enforceability and effectiveness by the sale of the Business to
Buyer; provided, however, neither Company nor any Seller is making any
representation or warranty with respect to the enforceability and effectiveness
of the court orders and the related disinterested party affidavits to the extent
the enforceability and effectiveness thereof is impacted due to (i) the failure
of Buyer and/or Parent to timely amend, supplement or take such other action
following the Closing Date as is necessary with respect thereto to give effect
to the consummation of the Transactions contemplated hereby or (ii) the fact
that Buyer, Parent or an Affiliate thereof is not disinterested from and
unaffiliated with the debtor and the other interested parties to which such
disinterested party affidavits relate.

        3.32 Bank Accounts.    Set forth in Section 3.32 of the Disclosure
Schedule is a true and complete list showing (i) the name of each bank in which
Company has an account, safe deposit box or depositor lock box and the names of
all Persons authorized to draw thereon or to have access thereto, and (ii) the
names of all Persons, if any, holding powers of attorney from Company.

        3.33 Broker's Fees.    No broker, finder or investment banker is
entitled to any fee, to be paid by Sellers or Company, in connection with this
Agreement.

        3.34 Completeness and Accuracy of Disclosure.    No representation or
warranty by Sellers in this Agreement, nor any (i) certificate delivered upon
the Closing pursuant to the terms hereof, (ii) Disclosure Schedule or
(iii) written response (as such written responses have been supplemented,
updated and amended from time to time) to Buyer's due diligence request list
prepared in connection with the consummation of the Transactions, a copy of
which is set forth in Section 3.34 of the Disclosure Schedule (the "Due
Diligence Request List"), contains any untrue statement of a material fact or
omits to state a material fact necessary to make any statement herein or
therein, in light of the circumstances made, not misleading in any material
respect, taken as a whole; provided, however, neither Company nor any Seller is
making any representation or warranty with respect to (i) the contents of any
document listed in the Disclosure Schedule or the contents of any document (not
including any document prepared by Sellers or their agents as a written response
as described in (iii) above to the Due Diligence Request List) that was
otherwise provided to Buyer and Parent or

20

--------------------------------------------------------------------------------


(ii) any projections, related financial data (other than the financial
statements referenced in Section 3.6 hereof) or other forward looking statements
(financial or otherwise) that Sellers, Company, and/or their respective agents
may have furnished to Buyer and Parent in connection with the Transactions
contemplated hereby. Notwithstanding the foregoing, the provisos contained
clauses (i) and (ii) immediately above, in no way limit, modify or otherwise
qualify any of the representations and warranties made by Sellers elsewhere in
Article III of this Agreement, including without limitation the representations
and warranties made by Sellers in Section 3.9 hereof.

        3.35 Receipt of EPIQ Stock.

        3.35.1  Each Seller acknowledges that he or she (i) has received from
Parent copies of its annual report on Form 10-K for the fiscal year ended
December 31, 2001 (the "2001 Form 10-K"), its quarterly reports on Form 10-Q for
the fiscal quarters ended March 31, 2002, June 30, 2002, and September 30, 2002
(collectively, the "2002 Quarterly Reports"), each current report on Form 8-K
filed by Parent with the SEC in calendar year 2002 and the definitive proxy
statement for the 2002 Annual Meeting of Shareholders of Parent, (all of which
are collectively referred to as the "SEC Filings"); (ii) has reviewed each of
the SEC Filings and has had access to all other filings by Parent with the SEC
via the SEC's EDGAR system; (iii) has been afforded the opportunity to ask the
questions he or she deemed necessary of, and to receive answers from,
representatives of Parent concerning Parent and the EPIQ Stock; and (iv) has
been afforded the opportunity to request such additional information concerning
Parent and the EPIQ Stock as Parent can acquire without unreasonable effort or
expense.

        3.35.2    Each Seller represents that he or she has sufficient knowledge
and experience in business and financial matters in general, and investments
such as the EPIQ Stock in particular, to enable such Seller to evaluate the
risks involved in an investment in the EPIQ Stock.

        3.35.3    Each Seller is purchasing the EPIQ Stock solely for its own
account for investment purposes only, and not with a view to, or in connection
with, any distribution, resale, pledging, fractionalization, subdivision or
other disposition thereof in violation of the Securities Act.

        3.35.4    Each Seller acknowledges that the shares of EPIQ Stock to be
issued to such Seller as a portion of the Stock Purchase Price will be not be
registered under the Securities Act, will be issued to such Seller pursuant to
Regulation D under the Securities Act or another applicable exemption from
registration under the Securities Act, and that the EPIQ Stock is being issued
to such Seller in reliance upon its representations and warranties contained
herein and will carry the restrictive legend on each stock certificate
representing the EPIQ Stock that is set forth in Section 2.3.3.1 hereof. Each
Seller further acknowledges that, in addition to the transfer restrictions
imposed by the Securities Act, the transfer of the shares of EPIQ Stock will be
subject to further restrictions on transfer as set forth in Section 2.3.3.2 of
this Agreement.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT


        Buyer and Parent hereby, jointly and severally, represent and warrant to
each Seller, as of the date hereof and as of the Closing Date, as follows:

        4.1  Organization.    Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Missouri, Buyer is
a corporation duly organized, validly existing and in good standing under the
laws of the State of New York. Buyer is qualified to do business in New York and
Parent is duly qualified to conduct business in the State of Missouri, and in
each of the states set forth on Schedule 4.1 hereto, Buyer and Parent have all
requisite power and authority to own, lease and operate their respective
properties and to carry on their respective businesses as now being conducted,
wherever located.

21

--------------------------------------------------------------------------------


        4.2  Ownership of Buyer.    The authorized capital stock of Buyer
consists of 20,000 shares of common stock, par value $1.00 per share. All of the
issued and outstanding shares of capital stock of Buyer are owned by Parent.

        4.3  Authorization of Transactions.    Buyer and Parent each have full
power, authority and legal capacity to execute and deliver this Agreement and
each of the Buyer Ancillary Documents and to perform all of their respective
obligations under the terms hereof and thereof. Buyer's and Parent's execution
and delivery of this Agreement and each of the Buyer Ancillary Documents and
their performance of all their obligations under the terms hereof and thereof
have been duly authorized by all corporate action on the part of Buyer and
Parent necessary to authorize the execution, delivery and performance by each
such entity of this Agreement, the Buyer Ancillary Documents and the
Transactions. This Agreement and each of the Buyer Ancillary Documents
constitutes a legally valid and binding obligation of Buyer and Parent,
enforceable against such entity according to its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting the
enforceability of contractual obligations and creditor's rights generally and by
the application of equitable principles by courts of competent jurisdiction,
sitting at law or in equity.

        4.4  Capitalization of Parent.    The authorized capital stock of Parent
consists of: (i) 50,000,000 shares of Parent Common Stock, $0.01 par value per
share and (ii) 2,000,000 shares of preferred stock, $1.00 par value per share
(the "Parent Preferred Stock"). (A) 16,541,104 shares of Parent Common Stock
were issued and outstanding, as of January 17, 2003, all of which are duly
authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights, (B) no shares of Parent Preferred Stock are issued and
outstanding, as of the date hereof, and (C) 2,777,801 shares of Parent Common
Stock, as of January 27, 2003, were reserved for issuance upon the exercise of
outstanding stock options under Parent's 1995 Stock Option Plan (the "Option
Plan"), as amended. Except in the case of employee stock options granted in the
ordinary course of business pursuant to the Option Plan, neither Parent nor any
of its subsidiaries has outstanding any stock or other securities convertible
into or exchangeable for any shares of capital stock of Parent, any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any other character relating to the issuance of,
any capital stock of Parent, or any stock or securities convertible into or
exchangeable for any capital stock of Parent. There are no shareholders
agreements, voting trusts or other agreements or understandings to which Parent
is a party or by which it is bound relating to the voting, registration or
disposition of any shares of the capital stock of Parent.

        4.5  Financial Statements and SEC Documents.

        4.5.1  Parent has, as further set forth on Schedule 4.5.1, filed all
forms, reports and documents (including all exhibits thereto) required to be
filed with the SEC since the date of Parent's initial public offering
(collectively, the "SEC Reports"). The SEC Reports (i) at the time filed,
complied in all material respects with the requirements of the Securities Act,
or the Securities Exchange Act of 1934, as amended (the "Exchange Act"), as the
case may be, and (ii) did not at the time they were filed contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. None of
Parent's subsidiaries is required to file any statements or reports with the SEC
pursuant to Sections 13(a) or 15(d) of the Exchange Act.

        4.5.2  Included in the 2001 Form 10-K, are true and complete copies of
the consolidated audited balance sheet of Parent as of December 31, 2000 and
2001, and the related consolidated audited statements of operations,
shareholders' equity and cash flows for the years ended December 31, 1999, 2000
and 2001 (collectively, the "Audited Financial Statements"), accompanied

22

--------------------------------------------------------------------------------




by the report of Baird, Kurtz & Dobson, Inc. with respect to the year ended
December 31, 1999 and by the report of Deloitte & Touche LLP with respect to the
years ended December 31, 2000 and 2001. Included in the 2002 Quarterly Reports
are the requisite unaudited consolidated balance sheets of Parent and the
related unaudited consolidated statements of income and statements of cash flows
of Parent for the relevant quarterly period to which such 2002 Quarterly Report
relates (collectively, the "Unaudited Financial Statements" and together with
the "Audited Financial Statements" and any other financial statements of Parent
contained in any SEC Report, the "Financial Statements"). The Financial
Statements were prepared in accordance with generally accepted accounting
principles in the United States, applied consistently throughout the periods
involved (except, in the case of the Audited Financial Statements, as may be
indicated in the notes thereto), and as of their respective dates, fairly
present, in all material respects, the consolidated financial position (and
changes in financial position) of Parent and the results of its operations as of
the time and for the periods indicated therein, except that any unaudited
financial statements included therein are subject to normal year-end adjustments
and do not contain notes.

        4.6    No Conflicts, Violations or Breaches.    The execution and
delivery of this Agreement and each of the Buyer Ancillary Documents by Parent
and Buyer, the performance of Parent's and Buyer's obligations hereunder and
thereunder, and the consummation of the Transactions contemplated hereby and the
compliance with the terms hereof and thereof (a) do not conflict with or
contravene any (i) provisions of Buyer's or Parent's articles of incorporation
or bylaws or (ii) judgment, order, decree, rule, regulation, statute or other
law or restriction of any court, government or governmental agency to which
Buyer or Parent are, or their respective properties or assets are, subject or by
which Buyer or Parent are, or their respective properties or assets are, bound;
(b) do not conflict with, contravene, result in a breach of any terms of, or
constitute a default under, any provision of any material contract to which
Buyer or Parent is a party or by which any of their respective properties or
assets are bound; (c) will not result in the creation of any restriction or
Encumbrance on the properties or assets of Buyer or Parent, other than
restrictions and Encumbrances created under the Ancillary Documents or which, in
the aggregate, will not result in a material diminution of the value or utility
of such properties and assets; and (d) does not violate any law, judgment,
order, decree, statute, ordinance, rule or regulation applicable to Buyer or
Parent, or any permit, license or approval of any Governmental Authority (except
that under no circumstances in this Agreement are Buyer and Parent representing
and warranting to Sellers that Company's customer contracts, the court orders
relating to Company's customer contracts and the disinterested party affidavits
are not and will not be adversely affected by the sale of the Membership
Interests to Buyer).

        4.7  Litigation.    There is no Litigation pending or, the knowledge of
Parent or Buyer, threatened against Parent, Buyer or any subsidiary thereof,
which, if adversely determined, would prevent, hinder or materially delay the
consummation of the Transactions, nor to the knowledge of Buyer or Parent is
there any reasonable basis for any such action.

        4.8  Absence of Undisclosed Liabilities.    Parent has no liability or
obligation whatsoever, accrued, absolute, contingent or otherwise, except for
those liabilities and obligations which (i) are reserved for or reflected in the
consolidated financial statements contained in the SEC Filings and
(ii) individually or in the aggregate would not have a material adverse effect.

        4.9  No Material Adverse Changes.    Since December 31, 2001, except as
disclosed in the SEC Reports filed subsequent to that date, there has not been
any material adverse change in the business, properties, assets, condition
(financial or otherwise), prospects or operating results of Parent.

        4.10 Broker's Fees.    No broker, finder or investment banker is
entitled to any fee, to be paid by Buyer or Parent, in connection with this
Agreement.

23

--------------------------------------------------------------------------------



ARTICLE V

CONDITIONS TO CLOSING


        5.1  Conditions Precedent to Each Party's Obligation to Close.    The
obligations of each of the parties to consummate the Transactions are subject to
satisfaction, at or before the Closing Date, of the following conditions:

        5.1.1  No order of any court or governmental agency of competent
jurisdiction shall have been issued and in force as of the Closing Date and no
legal action, proceeding or investigation by any Governmental Authority or other
Person shall be pending on the Closing Date before any court or administrative
body, or threatened against any party which seeks to restrain, enjoin or
otherwise prevent the consummation of the Transactions or to recover damages or
obtain any other relief from any party to this Agreement, or their agents, as
the result of the consummation of the Transactions or which has or would, if
successful, become a lien on any of the assets of Company; and

        5.1.2  There shall have been no law, statute, rule or regulation,
domestic or foreign, enacted or promulgated which would make consummation of the
Transactions illegal or would otherwise have a material adverse effect upon
Company or its conduct of the Business.

        5.2  Conditions Precedent to Buyer's Obligations to Close.    The
obligations of Buyer to purchase and pay for the Membership Interests and to
consummate the other Transactions contemplated by this Agreement on the Closing
Date, shall be subject to the performance by each Seller of its agreements
theretofore to be performed hereunder and to the satisfaction, prior thereto or
concurrently therewith, of the following further conditions:

        5.2.1  Performance of Agreements. Sellers and Company shall have
materially complied with and satisfied all the covenants and agreements
contained herein and in any of the Ancillary Documents, and materially performed
all acts required of Sellers and Company herein and therein.

        5.2.2  Accuracy of Representations and Warranties. The representations
and warranties of Sellers set forth in Article III hereof or in any Seller
Ancillary Document shall have been, and shall be, true and correct in all
material respects when made and as of the Closing Date and any additions or
modifications to the Disclosure Schedule shall have been approved by Buyer.

        5.2.3  Opinion of Counsel to Seller. Buyer shall have received the
opinion of Willkie Farr & Gallagher, counsel to Sellers, dated as of the Closing
Date, the form of which is attached as Exhibit 5.2.3 hereto.

        5.2.4  Opinion of Counsel to Company. Buyer shall have received the
opinion of Dorsey & Whitney, LLP, counsel to Company, dated as of the Closing
Date, the form of which is attached as Exhibit 5.2.4 hereto.

        5.2.5  Material Adverse Change. There shall not have occurred any
material adverse change in the assets, Business, condition (financial or
otherwise), prospects or operations of Company, or the ability of Company to
conduct the Business as presently conducted, since the Audit Date.

        5.2.6  Consents. All consents, waivers, authorizations and approvals of
governmental or regulatory agencies, if any, required for the consummation of
the Transactions and to conduct the operations of the Business subsequent to the
Closing Date as the Business is being conducted on the date hereof, shall have
been obtained and shall be in full force and effect on the Closing Date and all
consents, waivers, authorizations and approvals of any other Person, including
without limitation, any required consents of the landlords under any Office
Leases, required in connection with the execution, delivery and performance of
this Agreement and set forth on Schedule 5.2.6 hereof shall have been obtained
and shall be in full force and effect on the Closing Date and

24

--------------------------------------------------------------------------------




evidence thereof reasonably satisfactory to Buyer and Parent shall have been
provided to each of them.

        5.2.7  Deliveries. On the Closing Date, and in addition to the
deliverables contemplated above, Sellers (except in the case of Section 5.2.7.1
below which shall be delivered by each Seller) shall have delivered to Buyer the
following:

        5.2.7.1  a certificate stating that the conditions set forth in Sections
5.1 and 5.2 have been fully satisfied;

        5.2.7.2  certified copies of the resolutions duly adopted by Company's
members approving the execution, delivery and performance of this Agreement, the
Seller Ancillary Documents and the Transactions;

        5.2.7.3  a good standing certificate of Company from the jurisdiction of
its incorporation dated not earlier than ten (10) days prior to the Closing
Date;

        5.2.7.4  a copy of its articles of organization certified by the
Secretary of State of New York;

        5.2.7.5  originals or copies of each of the Seller Ancillary Documents,
duly executed by Sellers;

        5.2.7.6  a copy, on electronic media form, of any and all Software owned
by Company, including the source code and object code, in machine readable form,
and the data base of Company with respect to the Business and the operation
thereof;

        5.2.7.7  the Updated Financial Statements (a draft of which is to be
provided to Buyer prior to Closing); and

        5.2.7.8  such other documents as Buyer may reasonably request in
connection with the Transactions.

        5.2.8  Other Matters. All proceedings to be taken by Sellers in
connection with the consummation of the Transactions on the Closing Date and all
documents required to be delivered by Sellers in connection with the
Transactions, will be reasonably satisfactory in form and substance to Buyer.

        5.3  Conditions Precedent to Sellers' Obligations to Close.    The
obligation of each Seller to deliver the Membership Interest to Buyer and to
consummate the other Transactions contemplated by this Agreement, shall be
subject to the performance by Buyer and Parent of their agreements to be
performed hereunder and to the satisfaction, prior thereto or concurrently
therewith, of the following conditions:

        5.3.1  Performance of Agreements. Buyer and Parent shall have materially
complied with and satisfied all the covenants and agreements contained herein
and in any of the Ancillary Documents, and materially performed all acts
required of Buyer and Parent herein and therein.

        5.3.2  Opinion of Counsel to Buyer and Parent. Sellers shall have
received the opinion of Seigfreid, Bingham, Levy, Selzer & Gee, counsel to Buyer
and Parent, dated as of the Closing Date, the form of which is attached as
Exhibit 5.3.2 hereto.

        5.3.3  Accuracy of Representations and Warranties. The representations
and warranties of Buyer and Parent set forth in Article IV hereof or in any
Buyer Ancillary Document shall have been, and shall be, true and correct in all
material respects when made and as of the Closing Date.

        5.3.4  Consents. All consents, waivers, authorizations and approvals of
governmental or regulatory agencies, if any, required for the consummation of
the Transactions shall have been

25

--------------------------------------------------------------------------------




obtained and shall be in full force and effect on the Closing Date and all
consents, waivers, authorizations and approvals of any other Person required in
connection with the execution, delivery and performance of this Agreement and
set forth on Schedule 5.3.4 hereof, if any, shall have been obtained and shall
be in full force and effect on the Closing Date and evidence thereof reasonably
satisfactory to Sellers shall have been provided to each of them.

        5.3.5  Deliveries. On the Closing Date, in addition to the deliverables
contemplated above and the payments and deliverables contemplated by Section 2.1
hereof, Buyer and Parent shall each have delivered to Sellers:

        5.3.5.1  an officer's certificate stating that the conditions set forth
in Sections 5.1 and 5.3 have been fully satisfied;

        5.3.5.2  originals or copies of each of the Buyer Ancillary Documents,
duly executed by Buyer or Parent, as the case may be; and

        5.3.5.3  such other documents as Sellers may reasonably request in
connection with the Transactions.

        5.3.6  Other Matters. All proceedings to be taken by Buyer and Parent,
as applicable, in connection with the consummation of the Transactions on the
Closing Date and all documents required to be delivered by Buyer and Parent, as
applicable, in connection therewith will be reasonably satisfactory in form and
substance to Sellers.


ARTICLE VI

ADDITIONAL AGREEMENTS AND COVENANTS


        Simultaneously with the execution and delivery of this Agreement, the
agreements referenced in this Article VI will be executed and delivered.

        6.1  Agreements for Key Employees.    Buyer, Parent and Sellers
acknowledge that each of Chazanoff, Jacobs, Simms and Gerber are integral to the
transition of the Business to the ownership of Buyer and to the successful
operation of the Business after the Closing and therefore, Buyer, Parent and
Sellers agree as follows:

        6.1.1  Employment Agreements. At Closing, Parent and Company shall have
entered into the Jacobs Employment Agreement and the Gerber Employment Agreement
with Jacobs and Gerber, respectively, pursuant to which Jacobs and Gerber have
each agreed to be employed by Company conditioned and beginning on the Closing,
and ending five (5) years following the Closing Date.

        6.1.2  Consulting Agreements. At Closing, Parent and Company shall have
entered into the Chazanoff Consulting Agreement and the Simms Consulting
Agreement with Chazanoff and Simms, respectively, pursuant to which Chazanoff
and Simms have each agreed to serve as a consultant to the Company for a period
of two (2) years and for a period of six (6) months, respectively, conditioned
and beginning on the Closing.

        6.2  Key Man Life Insurance.    Following the Closing, Jacobs and Gerber
shall cooperate and provide such assistance as Buyer, Company or Parent may
reasonably request from time to time in connection with Buyer's efforts to
obtain policies of key person insurance insuring the lives of Jacobs and Gerber,
at the expense of Buyer, with such policy limits and containing such terms and
conditions as are acceptable to Buyer in its sole discretion.

        6.3  Certain Tax Covenants.

        6.3.1  Buyer, Parent and Sellers agree to report the purchase and sale
of the Membership Interests in accordance with Revenue Ruling 99-6 and to
negotiate in good faith to enter into an agreement on or before the Closing Date
concerning the allocation of the Purchase Price and any

26

--------------------------------------------------------------------------------

relevant liabilities of Company among the assets of Company (the "Allocation").
Buyer, Parent and Sellers further agree to act in accordance with the
Allocation, if any, in any Tax Returns or similar filings.

        6.3.2  Buyer, Parent and Sellers agree to apply (i) a discount to the
stated value of EPIQ Stock included in the Stock Purchase Price that is
restricted for one year of 18% and (ii) a discount to the stated value of EPIQ
Stock included in the Stock Purchase Price that is restricted for two years of
25%, as it relates to the Allocation described in Section 6.3.1, which Buyer,
Parent and Sellers acknowledge is intended to reflect the impairment to the
value of the EPIQ Stock of the various transfer and other restrictions imposed
on Sellers with respect to such stock under this Agreement.

        6.4  Updated Financial Statement.    On or before February 28, 2003,
Sellers shall deliver to Buyer the audited financial statements of Company for
the year ended December 31, 2002.

        6.5  January 31, 2003 Balance Sheet.    On or before February 28, 2003,
Sellers, at Sellers' expense, will cause Hays & Company to prepare and deliver
to Company an unaudited balance sheet of Company for the period ended
January 31, 2003, and Company shall provide Sellers and Hays & Company
reasonable access to the books and records of Company in order to prepare such
balance sheet.


ARTICLE VII

INDEMNIFICATION; SURVIVAL


        7.1  Indemnification of Buyer.    Subject to the terms and conditions of
this Article VII, from and after the Closing Date, Chazanoff, Simms and Jacobs
(collectively, the "Majority Sellers" and each a "Majority Seller"), jointly and
severally, shall indemnify and hold harmless Buyer, its Affiliates (including
Company), and each of their respective directors, members, officers, employees,
agents, successors and assigns (collectively, the "Buyer Indemnified Parties")
from and against any and all damages, losses, deficiencies, liabilities,
obligations, commitments, costs or expenses incurred by any of them (including
legal and other expenses reasonably incurred in investigating and defending
against the same) (the foregoing being individually and collectively referred to
as "Losses") arising out of or resulting from (i) the breach of any
representation or warranty made by Sellers in this Agreement or any Disclosure
Schedule hereto; (ii) any failure by Sellers to comply with any of their
covenants or agreements set forth in this Agreement; and (iii) any liability of
any kind, whether absolute, accrued, contingent or otherwise, arising out of the
conduct of the Business prior to the Closing Date; provided, however, no Buyer
Indemnified Party shall be entitled to seek indemnification from any Majority
Seller pursuant to the terms of this Article VII in respect of any liability
arising out of the conduct of the Business prior to the Closing Date to the
extent such liability was paid or otherwise satisfied pursuant to Section 2.5
and Section 2.6 hereof. Payment by any Majority Seller to any Buyer Indemnified
Party pursuant to the terms hereof shall be limited to the amount of any Losses
that remain after deducting therefrom any Tax benefit to the Buyer Indemnified
Parties and any insurance proceeds and any indemnity or contribution or similar
payment actually recovered by the Buyer Indemnified Parties from any third party
with respect to the claim for which indemnification is sought hereunder. A Tax
benefit will be considered to be recognized by the Buyer Indemnified Parties in
the Tax period in which the indemnity payment occurs, and the amount of the Tax
benefit shall be determined by the Buyer Indemnified Party's actual tax rate,
after any deduction or other allowances reportable with respect to any payment
hereunder, at the time such indemnity payment is made.

27

--------------------------------------------------------------------------------



        7.2  Indemnification of Sellers.    Subject to the terms and conditions
of this Article VII, from and after the Closing Date, Buyer and Parent shall,
jointly and severally, indemnify and hold harmless Sellers and their respective
successors and assigns (collectively, the "Seller Indemnified Parties") against
any and all Losses arising out of or resulting from (i) the breach of any
representation or warranty made by Buyer or Parent in this Agreement or any
Schedule hereto; (ii) any failure by Buyer or Parent to comply with any of their
covenants or agreements set forth in this Agreement; and (iii) any liability of
any kind, whether absolute, accrued, contingent or otherwise, arising out of the
conduct of the Business after the Closing Date. Payments by Buyer and/or Parent
to any Seller Indemnified Party pursuant to the terms hereof shall be limited to
the amount of any Losses that remain after deducting therefrom any Tax benefit
to the Seller Indemnified Parties and any insurance proceeds and any indemnity
or contribution or similar payment actually recovered by the Seller Indemnified
Parties from any third party with respect to the claim for which the
indemnification is sought hereunder. A Tax benefit will be considered to be
recognized by the Seller Indemnified Parties in the Tax period in which the
indemnity payment occurs, and the amount of the Tax benefit shall be determined
by the Seller Indemnified Party's actual tax rate, after any deduction or other
allowances reportable with respect to any payment hereunder, at the time such
indemnity payment is made.

        7.3  Indemnification for Third Party Claims.    Promptly after the
receipt by any party hereto of notice of any claim, action, suit or proceeding
by any Person who is not a party to this Agreement (collectively, an "Action")
which is subject to indemnification hereunder, such party (the "Indemnified
Party") shall give prompt written notice of such Action to the party from whom
indemnification is claimed (the "Indemnifying Party"); provided, however, that
failure to give such notice shall not affect the indemnification provided
hereunder except to the extent the Indemnifying Party shall have been actually
prejudiced as a result of such failure. At the sole expense and liability of the
Indemnifying Party and within a reasonable time after the giving of notice of
the Action by the Indemnified Party as provided above, the Indemnifying Party
will: (a) notify the Indemnified Party in writing of the Indemnifying Party's
intention to assume the defense of the Action, and (b) retain legal counsel
reasonably satisfactory to the Indemnified Party to conduct the defense of the
Action. The Indemnified Party and the Indemnifying Party will cooperate in
defending, compromising or settling any Action in any manner that such party
reasonably may request, and the Indemnifying Party shall reimburse each
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection therewith; provided, however, that neither an Indemnified Party nor
an Indemnifying Party shall be required pursuant to this Section 7.3 to disclose
any privileged information or any attorney work product. If the Indemnifying
Party so assumes the defense of any Action, the Indemnified Party will have the
right to employ separate counsel and to participate in (but not control) the
defense, compromise, or settlement thereof, but the fees and expenses of such
counsel will be the sole expense of the Indemnified Party. If the Indemnified
Party determines in good faith that joint representation is inappropriate based
on an actual or likely conflict of interest, the fees and expenses of any
separate counsel employed by the Indemnified Party will be the expense of the
Indemnifying Party. No Indemnified Party will settle or compromise any Action
for which it is entitled to indemnification hereunder without the prior written
consent of the Indemnifying Party, unless the Indemnifying Party has failed,
after reasonable notice thereof, to undertake control of the Action in the
manner provided above in this Section 7.3. No Indemnifying Party will settle or
compromise any Action in which any relief other than the payment of money
damages is sought against any Indemnified Party, unless the Indemnified Party
consents in writing to the compromise or settlement, which consent shall not be
unreasonably withheld or delayed.

        7.4  Limitations on Indemnification.    Notwithstanding anything
contained in this Agreement to the contrary, no claim may be made against any
Majority Seller for indemnification pursuant to Section 7.1 hereof unless the
aggregate Losses for which the Buyer Indemnified Parties are entitled to
indemnity under said Section 7.1 shall exceed Two Hundred Fifty Thousand Dollars
($250,000), it being understood that once such threshold amount is exceeded, the
Buyer Indemnified Parties shall be entitled to receive the aggregate of all such
claims from the first dollar of Losses. Notwithstanding

28

--------------------------------------------------------------------------------


anything contained in this Agreement to the contrary, in no event will the
aggregate liability of the Majority Sellers (taken as a whole, not individually)
under Section 7.1 or Buyer and Parent (taken as a whole, not individually) under
Section 7.2 exceed Nineteen Million Eight Hundred Thousand Dollars
($19,800,000), which represents thirty percent (30%) of the Purchase Price.

        7.5  Survival.    Except as otherwise set forth below, all of the
representations and warranties contained in this Agreement and all
indemnification obligations of the Majority Sellers, Parent and Buyer under
Section 7.1 and Section 7.2, respectively, with respect to such representations
and warranties and all indemnification obligations of the Majority Sellers with
respect to any liability arising out of the conduct of the Business prior to the
Closing Date as set forth in Section 7.1(iii) hereof, shall survive for a period
of eighteen (18) months after the Closing Date and shall thereupon expire and
terminate, unless a claim for indemnification (whether or not fixed as to
liability or liquidated as to amount) shall be made with respect thereto prior
to the end of such eighteen (18) month period, in which case the claim (and only
the claim) made with respect to such representation or warranty or with respect
to such pre-Closing liability, and the associated right to indemnification with
respect to such claim, shall survive until such claim is satisfied, settled or
dismissed. Notwithstanding the foregoing, any representations and warranties
relating to Tax matters, and all associated rights of indemnification, shall
survive until the expiration of the applicable statutory period of limitations
for such matters (giving effect to any waivers of extensions thereof), if later.

        7.6  Exclusive Remedy.    Sellers, Buyer and Parent each hereby
acknowledges and agrees that (except in the case of fraud or breach of any
covenant set forth in Article VIII hereof, in which case each such Person
reserves any and all rights and remedies available to it) its sole and exclusive
remedy with respect to any and all claims relating to the subject matter of this
Agreement and the Transactions contemplated hereby shall be pursuant to the
indemnification provisions set forth in this Article VII. In furtherance of the
foregoing, Sellers, Buyer and Parent each hereby waive, to the fullest extent
permitted under applicable Law, any and all rights, claims and causes of action
it may have against any other party hereto or any of its Affiliates, arising
under or based upon any Law (including, without limitation, any such rights,
claims or causes of action arising under or based upon common law or otherwise)
with respect to any and all claims relating to the subject matter of this
Agreement and the Transactions contemplated hereby.


ARTICLE VIII

COVENANTS


        8.1  Non-Competition; Non-Solicitation.

        8.1.1  Each Seller agrees that during the Non-Competition Period
(defined below) each Seller will not, either directly or indirectly, in any
capacity, either separately, jointly, or in association with others, as an
officer, director, consultant, agent, employee, owner, partner, or stockholder,
engage or have a financial interest in any business that offers claims agent
services for bankruptcy cases or is involved in the claims, technology, or
administrative services business in the bankruptcy, insolvency, mass tort, class
action or asbestos industry or any other business that competes with Buyer's or
Company's then current or planned business, determined as of the date of the
termination of employment with Buyer or Company (excepting only the ownership of
not more than five percent (5%) of the outstanding securities of any class
listed on any national securities exchange or the National Association of
Securities Dealers, Inc. Automated Quotation System) within the United States,
it being agreed that the Business currently operates all across the United
States. The "Non-Competition Period" is a period of ten (10) years from the
Closing Date. Each Seller further agrees that during the Non-Competition Period
each Seller will not, either directly or indirectly, in any capacity, either
separately, jointly, or in association with others, solicit or otherwise contact
any customers or prospects of Buyer or Company if such solicitation or contact

29

--------------------------------------------------------------------------------

is for the purpose of selling products or services that satisfy the same general
needs as any products or services that Buyer or Company has available for sale
to its customers or prospects.

        8.1.2  Each party to this Agreement agrees that during the
Non-Competition Period and at all times thereafter each such party will refrain
from making any disparaging remarks about any other party hereto, or to the
extent applicable, any of such party's officers, directors, employees, agents,
representatives, affiliates, products, or services. It is understood and agreed,
however, that this section is not intended to limit the right of any party
hereto to give nonmalicious and truthful testimony should any party hereto
testify or be subpoenaed to give testimony in any proceeding or other action
before any Governmental Authority.

        8.1.3  Each Seller represents that such Seller's experience and
capabilities are such that the provisions hereof will not prevent such Seller
from earning a livelihood. It is understood and agreed that in view of the
Transactions contemplated by this Agreement and the Ancillary Documents,
irreparable injury would befall Buyer, Parent and Company should any one or more
of Sellers violate the terms of this Article VIII. Each Seller hereby
acknowledges that the period of restriction and geographic area of restriction
imposed by the provisions of this Article VIII are fair and reasonable and are
reasonably required for the protection of Buyer, Parent and Company following
the Closing Date, and expressly waives any objection to or defense in respect to
the geographic area of restriction and/or period of restriction on competition
provided for in this Agreement and agrees that said restriction may be enforced
by Buyer, Parent or Company following the Closing Date in an action for
injunction and/or in an action for monetary damages. In the event that any of
the provisions of this Article VIII relating to the geographic area of
restriction or the period of restriction shall be determined by a court of
competent jurisdiction to exceed the maximum area or period of time that such
court would deem enforceable, the geographic area of restriction and the period
of restriction shall, for the purposes of this Article VIII, be reduced to the
maximum area or period that such court would deem valid and enforceable. In the
event any party hereto brings an action for monetary or injunctive relief based
upon a violation of the terms of this Article VIII, then in addition to whatever
other damages it may recover in connection with such action, if any, the
prevailing party in such action shall be entitled to be reimbursed by the
non-prevailing party for its costs, including reasonable attorneys fees incurred
by it in such action.

        8.2  Non-Solicitation of Customers.    Each Seller acknowledges and
agrees that the names and addresses of Buyer's and Company's customers,
including, specifically Persons to whom, or on behalf of whom Company or Buyer
provide their respective services, and all attorneys, accountants, consultants
and other advisors retained by such customers, or involved, directly or
indirectly, with Company or Buyer, in the provision of their respective services
(the "Prohibited Parties") constitute Confidential Information of Company, and
that any Seller's unauthorized use or disclosure of any such Confidential
Information for purposes of competing with Company or Buyer would constitute
unfair competition. Accordingly, each Seller agrees during the Non-Competition
Period, each Seller shall not, directly or indirectly, either on behalf of
himself or herself or for any other Person, do any of the following acts:
(a) solicit, serve or cater to, in a business relationship which is competitive
with Company's or Buyer's, any of the Prohibited Parties whom a Seller
solicited, served or catered to on behalf of Company or Buyer or with whom a
Seller became acquainted during the course of his employment or consultation
with Company or Buyer, whether prior to or subsequent to the Closing Date;
(b) divert or attempt to divert any of Company's or Buyer's customers or any of
the business or patronage of such Prohibited Parties; or (c) call upon,
influence or attempt to influence any of the Prohibited Parties to transfer
their business or patronage from Company or Buyer to him or her or to any other
Person engaged in a business similar to Company's or Buyer's business.

        8.3  Non-Solicitation of Company Personnel.    Each Seller acknowledges
and agrees that the officers, directors, consultants, employees and agents of
Buyer, Parent and Company are valuable assets

30

--------------------------------------------------------------------------------


in the operation of Buyer's, Parent's and Company's businesses. Accordingly,
each Seller agrees that during the Non-Competition Period, each Seller shall
not, either directly or indirectly, either on his or her own behalf or on behalf
of any Person other than Buyer, Parent or Company, hire or attempt to hire,
solicit, induce, recruit or encourage any officers, directors, consultants,
employees or agents of Buyer, Parent or Company to terminate their employment,
consulting or agency relationship with Buyer, Parent, or Company in order to
work for any other Person.

        8.4  Confidentiality.    Upon the Closing, the terms of the letter
agreement dated as of October 1, 2002, as amended December 13, 2002 between
Sellers and Parent regarding the confidentiality of certain information shall
terminate and cease to be of any further force or effect. From and after the
Closing Date, each Seller agrees (i) to treat and hold as confidential (and not
disclose or provide access to any Person), in a manner consistent with its
practices prior to the date hereof, all information concerning Company and the
Business that was previously treated by Sellers as confidential, (ii) in the
event that any Seller becomes compelled by Law to disclose any such information,
to provide Parent with prompt written notice of such requirement so that Parent
may seek a protective order or other remedy and (iii) in the event that such
protective order or other remedy is not obtained or is not available furnish
only that portion of such confidential information that is legally required to
be provided and use all reasonable efforts to obtain assurances that
confidential treatment will be accorded such information; provided, however,
that this sentence shall not apply to any information that, at the time of
disclosure, is available publicly and was not disclosed in breach of this
Section 8.4 by any Seller.

        8.5  Public Disclosure.    Except for the disclosure and release of the
press release which is attached as Exhibit 8.5 hereto and except as required by
any Governmental Authority or pursuant to other applicable law, no party hereto
shall make any public disclosure of this Agreement or the Transactions
contemplated hereby.

        8.6  Access and Information.    Buyer shall not allow Company, unless
otherwise consented to in writing by Sellers, for a period of three (3) years
following the Closing Date, to destroy or otherwise dispose of any of the books
and records of Company in the possession of Company on the Closing Date without
first offering to surrender such books and records to Sellers by written notice
to Sellers at least fifteen (15) days prior to the proposed date of such
disposition or destruction. Company (i) shall allow Sellers and their counsel,
accountants and other representatives access to such books and records upon
reasonable request and during normal business hours for the purpose of examining
and, at Sellers' expense, copying such books and records, and (ii) shall make
available personnel of Company, to the extent reasonably required by Sellers in
connection with the preparation of any required Tax returns or in connection
with the preparation for, or conduct or settlement of, any Litigation by or
against Sellers arising out of Sellers' ownership of Company or Company's
conduct of the Business prior to the Closing; provided that (A) the foregoing
shall be done in a manner so as not to unreasonably interfere with the normal
conduct of the Business, and (B) Sellers shall pay Company reasonable
compensation for use of such personnel pursuant to this Section 8.6.

        8.7  Further Assurances.    At any time or from time to time after the
Closing, Buyer, Parent and Sellers shall, at the request of the other
party(ies), execute and deliver such further instruments or documents and take
such further action as the other party(ies) may reasonably request in order to
evidence the consummation of the Transactions.

        8.8  Employee Benefits Matters.    As soon as practicable following the
Closing Date, Sellers shall cause Millennium Financial Services, Inc., and
Company shall take all actions necessary and appropriate to implement all the
agreements and undertakings contained in the Agreement Regarding Employment and
Employee Benefits, by and between Company and Millennium Financial
Services, Inc., dated January 30, 2003, and listed in Section 3.9 of the
Disclosure Schedule.

31

--------------------------------------------------------------------------------



ARTICLE IX

TAXES


        9.1  Returns and Tax Responsibility.    Sellers shall prepare the Tax
Returns of Company for all periods ending on or prior to the Closing Date.
Sellers shall timely prepare and file all such returns and timely pay for
Company's account all Taxes relating to such returns. At least fifteen (15) days
prior to the filing of the returns to be filed pursuant to this Section 9.1 with
respect to Company's taxable years that end on or before the Closing Date,
Sellers shall provide Buyer with copies of the returns or portions of such
returns relating to Company for Buyer's review and comment.

        9.2  Audits.    Buyer shall promptly notify Sellers in writing upon
receipt by Parent, Buyer or Company of notice of any Tax audits, any pending or
threatened Tax assessments, or any requests by a taxing authority to extend the
applicable statute of limitations relating to taxable periods and Taxes of
Company for which Sellers have any liability under this Agreement. Sellers shall
have the right, at Sellers' cost, to control Company's interests in any Tax
audit or other examination by any taxing authority, and to contest, resolve and
defend against any assessment for additional Taxes, notice of Tax deficiency or
other adjustment of Taxes of, or relating to, Company for taxable periods of
Company ending on or before the Closing Date, and to employ counsel of Sellers'
choice at their expense, provided that Buyer has received assurance reasonably
acceptable to Buyer that Sellers will pay any liability for indemnification
hereunder resulting therefrom; and provided further that Sellers shall not
settle or otherwise resolve any issue which may affect the liability for Taxes
of Company for any period ending after the Closing Date with respect to which
Buyer or Company has any responsibility for payments thereof, without Buyer's
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

        9.3  Cooperation.    Buyer and Sellers shall, and Buyer shall cause
Company to, provide the requesting party with such reasonable assistance as may
be requested by such requesting party, including access to such personnel, books
and records as may be reasonably requested, in connection with the preparation
of any return, or any Litigation or determination relating to liability for
Taxes covered by this Article IX of Company, Sellers or Buyer, for a reasonable
period of time (but not less than six (6) years after the Closing Date or until
expiration of all applicable statutes of limitation, including any extension
thereof of which such Person is notified in writing, whichever is later), any
records or information which may be relevant to such return, Litigation or
determination. Sellers shall cooperate with Buyer and make available to Buyer
such information (including estimates when available) reasonably requested by
Buyer for purposes of determining the amount of net operating loss and other
carryovers of Company attributable to taxable periods after the Closing Date.


ARTICLE X

MISCELLANEOUS


        10.1   Amendment.    This Agreement may be amended by the parties at any
time only by an instrument in writing signed on behalf of each of the parties to
this Agreement.

        10.2   Arbitration.    Any controversy or claim (except claims of
discrimination under any federal or state law) arising out of or relating to
this Agreement, or any Ancillary Agreement as specified in Article VI, or any
breach of any of those agreements shall be decided and settled by binding
arbitration in accordance with Title 9 of the U.S. Code (United States
Arbitration Act) and the Commercial Arbitration Rules of the American
Arbitration Association then in effect, subject to the limitations and
restrictions set forth below. Notice of a demand for arbitration shall be filed
in writing with the American Arbitration Association and copies provided to all
parties against whom claims are made. Notice of such demand shall be made
promptly after such claim or dispute arises and in no event may

32

--------------------------------------------------------------------------------


the demand for arbitration be made if institution of legal or equitable
proceedings arising out of such claims or dispute would be barred by the
applicable statute of limitations. The place of arbitration shall be Columbus,
Ohio. The arbitrator(s) shall have the discretion to order a pre-hearing
exchange of information by the parties, including, without limitation,
production of requested documents, and examination by depositions of parties. In
the event that the arbitrator(s) find that any provision of this Agreement is
vague or ambiguous, the parties agree that the arbitrator(s) shall construe such
provision in accordance with the intent of the parties as determined by the
arbitrator(s); and the arbitrator(s) shall not disregard or eliminate any such
provision. Notwithstanding any contrary provision contained herein, any Seller,
Buyer or Parent may in its sole discretion file an action with a court seeking
equitable or injunctive relief to maintain the status quo until such time as the
arbitration award is rendered or the controversy is otherwise resolved. The
award rendered by the arbitrator(s) may be entered and enforced in any court
having jurisdiction thereof.

        10.3   Expenses.    Except as otherwise provided herein, all costs and
expenses, including attorneys' and auditors' fees, incurred in connection with
this Agreement, the Ancillary Documents and the Transactions will be paid by the
party incurring such expenses. Sellers shall be responsible, individually, for
all costs and expenses, including attorneys' fees, incurred by Company prior to
the Closing Date in connection with this Agreement, the Ancillary Documents and
the Transactions.

        10.4   Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed validly given if delivered personally or sent
by certified mail, return receipt requested, or by facsimile, to the parties at
the following addresses and facsimile numbers:

                        Buyer:
 
 
EPIQ Systems Acquisition, Inc.
c/o EPIQ Systems, Inc.
501 Kansas Avenue
Kansas City, Kansas 66105
Attention: Christopher E. Olofson
President and Chief Operating Officer
Facsimile: (913) 621-7281
Telephone: (913) 621-9500
                        Parent:
 
 
EPIQ Systems, Inc.
501 Kansas Avenue
Kansas City, Kansas 66105
Attention: Christopher E. Olofson
President and Chief Operating Officer
Facsimile: (913) 621-7281
Telephone: (913) 621-9500
                        With a copy to:
 
 
Seigfreid, Bingham, Levy, Selzer & Gee, P.C.
911 Main, Suite 2800
Kansas City, Missouri 64105
Attention: Robert C. Levy, Esq.
Facsimile: (816) 474-3447
Telephone: (816) 421-4460

33

--------------------------------------------------------------------------------


                        Sellers:
 
 
Jay D. Chazanoff
41 Benedict Road
Staten Island, New York 10304
 
 
Stephen R. Simms
115 Berkley Court
Briarcliff Manor, New York 10510
 
 
Ron L. Jacobs
90 East End Avenue
New York, New York 10028
 
 
Kathleen Gerber
36 Yorktown Road
Monmouth Junction, New Jersey 08852
                        With a copy to:
 
 
Willkie Farr & Gallagher
The Equitable Center
787 Seventh Avenue
New York, New York 10019-6099
Attention: William H. Gump, Esq.
Facsimile: 212-728-8111
Telephone: 212-728-8000
                        Company:
 
 
Bankruptcy Services LLC
70 E. 55th Street
New York, New York 10022
Facsimile: 212-376-8989
Telephone: 212-376-8902
                        With a copy to:
 
 
Dorsey & Whitney, LLP
250 Park Avenue
New York, New York 10177
Attention: Jonathan M. Herman, Esq.
Facsimile: 212-415-9200
Telephone: 212-953-7201

or such other address or facsimile numbers as a party shall furnish in writing
in accordance with the terms hereof. Any notice delivered personally or by
facsimile shall be deemed received when delivered (provided, in the case of a
notice furnished via facsimile, such notice is thereafter sent to the recipient
by Federal Express or other overnight carrier) and if mailed in one of the
manners provided above, it shall be deemed received on the day after it is
postmarked.

        10.5   Governing Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to conflicts of laws principles.

        10.6   Entire Agreement.    This Agreement and the Ancillary Documents
(including the Schedules and Exhibits attached hereto and thereto) constitute
the entire agreement and understanding of the

34

--------------------------------------------------------------------------------


parties with respect to the Transactions and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

        10.7   Headings.    The section and article headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

        10.8   Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns, to the extent
allowed hereby.

        10.9   Assignment.    No assignment of any rights or delegation of any
obligations provided for in this Agreement shall be made by or be binding upon
any party without the prior written consent of all other parties to this
Agreement, which consent may be granted or withheld in the sole discretion of
the Person or Persons whose consent is required.

        10.10  Counterparts.    This Agreement may be executed in any number of
separate counterparts, each of which shall be deemed to be an original, but
which together shall constitute one and the same instrument.

        10.11  Knowledge of Seller, Buyer or Parent.    Whenever a
representation or warranty contained in this Agreement or any Ancillary Document
refers to the knowledge of a Seller, Sellers, Buyer or Parent or to matters
known to a Seller, Sellers, Buyer or Parent such reference shall mean the actual
knowledge of any such Person, after due inquiry.

        10.12  Parent Guarantee.    Parent hereby irrevocably and
unconditionally guaranties to each Seller, as and for its own account, the
prompt performance of each and all of Buyer's and Company's (to the extent such
obligation is a post-Closing obligation) obligations under this Agreement, in
each case when and as the same shall become due and payable and/or performable,
including without limitation, the full and prompt payment of the Closing Cash
Purchase Price and the Positive Balance, if any, at the Closing and the
Contingent Cash Purchase Price and the Net Amount after the Closing Date.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

35

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, each party to this Agreement has executed or has
caused this Membership Interest Purchase Agreement to be duly executed by its
duly authorized officer, as of the day and year first above written.

    /s/  JAY D. CHAZANOFF      

--------------------------------------------------------------------------------

JAY D. CHAZANOFF
 
 
/s/  STEPHEN R. SIMMS      

--------------------------------------------------------------------------------

STEPHEN R. SIMMS
 
 
/s/  RON L. JACOBS      

--------------------------------------------------------------------------------

RON L. JACOBS
 
 
/s/  KATHLEEN GERBER      

--------------------------------------------------------------------------------

KATHLEEN GERBER

    BANKRUPTCY SERVICES LLC
 
 
By:
/s/  RON L. JACOBS      

--------------------------------------------------------------------------------

    Name: Ron L. Jacobs     Title: Member

    EPIQ SYSTEMS ACQUISITION, INC.
 
 
By:
/s/  CHRISTOPHER E. OLOFSON      

--------------------------------------------------------------------------------

Christopher E. Olofson
President and Chief Operating Officer

    EPIQ SYSTEMS, INC.
 
 
By:
/s/  CHRISTOPHER E. OLOFSON      

--------------------------------------------------------------------------------

Christopher E. Olofson
President and Chief Operating Officer

36

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



MEMBERSHIP INTEREST PURCHASE AGREEMENT
MEMBERSHIP INTEREST PURCHASE AGREEMENT
RECITALS
ARTICLE I DEFINITIONS
ARTICLE II PURCHASE AND SALE
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
ARTICLE V CONDITIONS TO CLOSING
ARTICLE VI ADDITIONAL AGREEMENTS AND COVENANTS
ARTICLE VII INDEMNIFICATION; SURVIVAL
ARTICLE VIII COVENANTS
ARTICLE IX TAXES
ARTICLE X MISCELLANEOUS
